ACCEPTED
                                                                01-04-00933-CV
                                                      FIRST COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                           2/10/2015 5:14:56 PM
                                                            CHRISTOPHER PRINE
                                                                         CLERK




                                                FILED IN
                                         1st COURT OF APPEALS
                                             HOUSTON, TEXAS
                                         2/10/2015 5:14:56 PM
              01-14-00933-CV             CHRISTOPHER A. PRINE
                                                 Clerk

                  IN THE

       FIRST COURT OF APPEALS

              at Houston, Texas



J & J CONTAINER MANUFACTURING, INC.

                 Appellant

                     v.

           CINTAS - R. U.S., L.P.

                  Appellee



Appealed from County Civil Court at Law No.3
             Harris County, Texas
                   1044425


          APPELLANT'S BRIEF
              in support of
          RESTRICTED APPEAL
                                01-14-00933-CV

                                      IN THE

                          FIRST COURT OF APPEALS

                                 at Houston, Texas


                J & J CONTAINER MANUFACTURING, INC.

                                      Appellant

                                         v.

                             CINTAS - R. U.S., L.P.

                                      Appellee


    Appealed from the County Civil Court at Law No.3 ,Harris County, Texas
                                   1044425


J & J Container Manufacturing, Inc.           Appellant
1526 DeSoto
Houston, TX 77081

M . Robert Garcia                             Attorney for Appellant
SBN:07639150
405 Main Street, Suite 300
Houston, TX 77002

Cintas-R. U.S., L.P.                          Appellee
Houston, TX

Allen D. Russell                              Trial Counsel for Appellee
Taylor Taylor & Russell
815 Walker, Suite 250
Houston, TX 77002-5764                   I
                                          TABLE OF CONTENTS

                                                                                                       Page

PARTY INFORMATION SHEET .............................................................                          i

INDEX OF AUTHORITIES .......................................................................                   iii,iv

EXmBITS.....................................................................................................   v

CAUSE OF ACTIONIISSUE.......................................................................                   2

PROCEDURAL mSTORY & BACKGROUND .....................................                                           3

ARGUMENTS AND AUTHORITIES.......................................................                               4

POINTS OF ERROR ..................................................................................             6,8

CONCLUSION ............................................................................................        10

PRAyER......................................................................................................   11




                                                            11
                                    INDEX OF AUTHORITIES

CASES                                                                                                     PAGE

1.   Questor Invs. v. State ofChiapas, 997 S.W. 2d,
     226, 227 (Tex. 1999).......................... ................................. .........            5

2.   Norman Comms. v. Texas Eastman Co., 955 S.W.2d
269,270 (Tex. 1997) ...................................................................               5


3.   Fidelity & Guaranty Ins. v. Drewery Constr. Co., 186
     S.W.3d 571,573 (Tex. 2006). ......................................................                    7


4.   Primate Constr. v. Silver, 884 S.W. 2d 151,152
     (Tex. 1994) ............................ ......................... ..................... .. ......    7

5.   Uvalde Country Club v. Martin Linen Supply Co., 690
     S.W. 2d 884,885 (Tex. 1985) ........................ ...............................                  7


6.   Wright Bros. Energy, Inc. v. Krough, 67 S.W.3d 271, 273
     (Tex. App. - Houston [1 st Dist.] 2001, no writ ............................ .                        7,8


7.   McKanna v. Edgar, 388 S.W. 2d 927,929 (Tex. 1965) ................                                        7

8.   Maddison Dual Fuels, Inc. v. Southern Un. Co., 944
S.W.2d 735 , 738 (Tex. App. - Corpus Christi 1997) ....................                                  7

9.   Ingram Industries, Inc. v. Us. Bolt Mfg. , Inc. , 121 S.W.3d 31, 34
     (Tex. App. - Houston [151 Dist.] 2003 , no pet.) ...............................                          10

8.   Wilson v. Dunn, 800 S.W. 2d, 833 , 837 (Tex. 1990) ......................                                 10




                                                         III
10.    Midstate Envt. Services v. Peterson, 435 S.W. 3d 287,290
       (Tex. App. - Waco 2014, no pet.) ................... .................................               12

11.    Westcliffe, Inc. v. Bear Creek Constr., Ltd., 105 S.W.3d 286, 290
       (Tex. App. - Dallas 2003, no pet.) ............................................ .......              15

12 .   Lozano v. Hayes Wheels Int'!, Inc., 933 S.W.2d 245, 247
       (Tex. App. - Corpus Christi 1996, no writ) ....................................                      16




STATUTES                                                                                              PAGE


1.     Tex. R. App. P 26.1( c), 30 ............................................. ...........           1,5

2.     Bus. Orgs. Code §§ 5.521(1)(B), 5.255(1) .... .......... ....................                   2,3,8,12

3.     Tex.R.CivI5 ................................................................................    11 ,15,16

4.     Tex.R.Civ. P.99 .................................... ....................................       11 ,15,16

5.     Civ. Prac. & Rem. Code, §17.045(a) ...........................................                  11 ,15, 16

6.     Bus. Orgs. Code, §5.253(b)(I)..... ......................... ......................... 12

7.     Tex. R. Civ. P. 106(b) .. ........ ...... ... .............................................     14

8.     Tex. R. Civ. P. 107(a)............ ........................................................ 14




                                                        IV
                                       EXHIBITS


LETTER

A        Clerk's Record of Civil Court at Law No.3, Harris County
         Texas for Case No. 1044425; Cintas-R. Us., L.P. v. J & J
         Container Manufacturing, Inc . ............................. ................. ..   1



B        Clerk's First Supplemental Record of Civil Court at Law
         No.3, Harris County Texas for Case No. 1044425; Cintas-R. Us.,
         L.P. v. J & J Container Manufacturing, Inc. .......... ................ 2




                                             v.
                                  o1-14-00933-CV
                                       IN THE

                          FIRST COURT OF APPEALS

                                 at Houston, Texas




                J & J CONTAINER MANUFACTURING, INC.

                                      Appellant

                                          v.

                              CINTAS - R. U.S., L.P.

                                      Appellee



               Appealed from the County Civil Court at Law No.3
                              Harris County, Texas
                                    1044425




TO THE HONORABLE FIRST COURT OF APPEALS:


      Comes now I & I Container Manufacturing, Inc., Appellant, Movant here

(hereinafter called "J& I") by and through its attorney of record, M. Robert Garcia,

and pursuant to Rule 26.1 (c) and Rule 30 of the Texas Rules of Appellant


                                          1
       Procedure respectfully requests that the First Court of Appeals set aside a

Default Judgment rendered against Appellant and grant a New Trial and in support

would show unto the Court the following:

                                  I. Cause of Action

1.1   This cause of action is an appeal from the granting of a default judgment

      against "J & J" and in favor of appellee Cintas - R. U.S., L.P. The Final

      Default Judgment was signed by the Honorable Linda Storey, presiding

      judge of County Civil Court at Law No. 3 of Harris County, Texas under the

      trial court' s cause number 1044425 and styled Cintas - R. Us., L.P. v. J & J

      Container Manufacturing, Inc. The order being appealed was signed by the

      trial court on June 3, 2014.

1.2   The sole issue on appeal is whether a lack of jurisdiction as to Defendant

      "J&J" is apparent on the face of the trial court's record, thus invalidating the

      trial court' s default judgment.

l.3   Appellant filed its Notice ofIntent to File a Restricted Appeal on November

      18, 2014.


1.4   The issues on appeal are:


      (1)   Whether the court lacked jurisdiction over Defendant "J & J" because
            Plaintifffailed to strictly comply with the service requirements of
            Bus. Orgs. Code §§5.251(1)(B), 5.255(1) under the original citation,

                                          2
             that is Plaintiff did not use reasonable diligence in serving
             Defendant's president, vice president, or registered agent at its
             registered office, before resorting to substitute service on the
             Secretary of State, thus rendering the default judgment invalid.

      (2)    Whether the court lacked jurisdiction over Defendant "J & J" because
             Plaintifffailed to strictly comply with the service requirement of Bus.
             Orgs. Code §§ 5.251 (1 )(B), 5.255(1) under the original citation, that
             is, ascertaining that the citation requesting service of process through
             the Secretary of State, met all statutory requirements under Tex.
             R.Civ. P, 15,99, Civ. Prac. & Rem. Code § 17.045(a) and Bus. Orgs.
             Code §5.521, and thus rendering the default judgment invalid.

      (3)    Whether the court lackjurisdiciton over Defendant "J & J" because
            Plaintiff failed to strictly comply with the substitute service
            requirements of Tex. R. Civ. Pro. 106(b)(1) and 106(b)(2) by failing
            to file a Motion for Substituted Service, specifically requesting the
            court's authority to serve the Texas Secretary of State as allowed by
            the Bus. Orgs. Code §5.253(b)(I), and thus rendering the default
            judgment invalid.


                      II. Procedural History & Background


2.1   Plaintiff initially filed this lawsuit on February 27, 2014.

2.2   On that same date, Plaintiff requested an "Original Petition Citation" to be

      issued. The Original Petition Citation is addressed to: "J & J Container

      Manufacturing, Inc., a corporation by Serving the Secretary of State"

      (emphasis added) and adds "Defendants Address: registered agent, Anthony

      Lewis Cook, 6124 W. Little York, Houston, TX 7709l."




                                           3
2.3    Presumably, Plaintiff then forwarded the Original Petition and Citation to

       the Texas Secretary of State for service of process.

2.4    The Secretary of State received the request for service on April 2, 2014 and

       forwarded a copy on April 7, 2014 to: J & J Container Manufacturing, Inc.,

       Registered Agent, Anthony Lewis Cook, 6124 W. Little York, Houston,

       Texas 7709l.

2.5   The Process was returned to the Secretary of State ... "on April 23, 1014,

      Bearing the notation Return to Sender, Not Deliverable As Addressed,

      Unable to Forward."

2.6   Plaintiffthen presumably requested, received and filed the Whitney

      certificate provided by the Secretary of State.

2.7   On May 21 , 2014, Plaintiff filed a Motion for Default Judgment.

2.8   On June 3, the trial court held a hearing, granted Final Default Judgment in

      favor of Plaintiff and signed the order. There was no reporter's record made

      of the hearing.

2.9   Plaintiff filed an Abstract ofJudgment on July 7, 2014.

2.l0 Plaintiff requested a Writ of Execution on July 7, 2014.

2.11 Appellant, J & J filed its Notice of Intent to File Restricted Appeal on

      November 18, 2014.



                                          4
                III. ARGUMENT AND AUTHORITIES



3.1   To prevail on its restricted appeal, J & J must establish that (\) it filed

      notice of the restricted appeal within six months after the judgment

      was signed; (2) that it was a party to the underlying lawsuit; (3) that it

      did not participate in the hearing that resulted in the judgment

      complained of and did not timely file any postjudgment motions or

      requests for findings of fact and conclusions of law; and (4) that error

      is apparent on the face of the record. Tex. R. Civ. P. 26.1 ( c ), 30;

      Questor Invs. v. State ojChiapas, 997 S.W. 2d 226,227 & n.l (tex.

      \999); Norman Comms. v. Texas Eastman Co., 955 S.W.2d 269, 270

      (Tex. 1997)

3.2   Plaintiff files its Motion for Default Judgment according to the

      Clerk's Record on May 2, 2014. (See Exhibit A, Clerk's Record, Bates

      Numbers 000017-000031)

3.3   A hearing for Final Default Judgment was held on June 3, 2014 and

      the order granting Final Default Judgment was signed the same day by

      the Honorable Linda Storey. (See Exhibit A, Clerk's Record, Bates

      Numbers 000032-000033)



                                    5
      IV. ERRORS APPARENT ON THE FACE OF THE RECORD

4.1    When a default judgment is attacked by restricted appeal, there is no

       presumption in favor of valid issuance, service and return of service.

       Fidelity & Guaranty Inc. v. Drewery Constr. Co. , 186 S.W.3d 571 ,

       573; see Primate Constr. v. Silver, 884 S.W. 2d 151,152 (Tex. 1994)

       Failure to show strict compliance with the rules relating to proper

       service renders any attempted service invalid and requires the court to

       set aside the default judgment. Uvalde Country Club v. Martin Linen

       Supply Co. , 690 S.W. 2d 884,885 (Tex. 1985) Jurisdiction over a

       defendant must be established in the record by an affirmative showing

       of service of citation independent of recitals in the default judgment.

       Wright Bros. Energy, Inc. v. Krough, 67 S.W.3d 271, 273 (Tex. App.

      -Houston [1 sl Dist.] 2001, no writ)   Additionally, strict compliance

      must be affirmatively shown in the record unless the defendant

      voluntarily appears before judgment. McKanna v. Edgar, 388 S.W. 2d

      927,929 (Tex. 1965)

4.1   "[A] default judgment obtained after an attempted substitute service

      will not stand without a showing by the plaintiff that, before it

      resorted to service on the Secretary of State, it first used reasonable

      diligence in seeking service on the registered agent of the corporation

                                    7
      at the registered office." Maddison Dual Fuels, Inc. v. Southern Un.

      Co. , 944 S.W.2d 735,738 (Tex. App. - Corpus Christi 1997)

      Additionally, the record must show on its face that the plaiIitiffused

      reasonable diligence to serve the corporation' s president, vice-

      president or registered agent at its registered office. See Bus. Orgs.

      Code §§5.521(1)(B), 5.255(1); Wright Bros. Energy, Inc. v. Krough,

      67 S. W. 3d 271,274 (Tex. App. - Houston, [1 Sl Dist.] 200 I, no. pet.)

      To establish reasonable diligence, the record must establish more than

      just some problem with the address. Wright Bros. 67 S.W.3d at 275

      (return citation must explain why service was not accepted) See also

      Bus. Orgs. Code §§5.521(1)(B), 5.255(1)



FIRST .POINT OF ERROR: Whether Plaintiff failed to demonstrate

reasonable diligence in seeking service on Defendant's registered agent.



4.2   Upon the filing of Plaintiff's Original Petition, Plaintiff also requested

      issuance of an Original Citation directed to Defendant, J & J, naming

      Defendant's registered agent and providing the address of the

      registered agent where process should be served. However, the



                                    8
      Original Citation also requested that Defendant be served "by Serving

      the Secretary of State". (See Exhibit A-Clerk's Record, Bates Number

      000044)

4.3   Furthermore, Plaintiff states in its Original Petition that" J & J

      Container Manufacturing, Inc. failed to appoint or maintain a

      registered agent in this State and its registered agent, Anthony Lewis

      Cook, cannot with reasonable diligence be found at the registered

      office at 6124 W. Little York, Houston, Texas 77091. Therefore, the

      Secretary of State shall be an agent of J & J Container Manufacturing,

      Inc. upon whom process may be served." (See Exhibit A - Clerk's

      Record Bates Numbers 000004-000005)

4.4   There is no evidence in the Clerk's Record (See Exhibit A- Clerk 's

      Record, Bates Numbers 000001 -000040) nor in the First

      Supplemental Clerk' s Record, (See Exhibit B - First Supplemental

      Clerk 's Record, Bates Numbers 000041 -00005 7) that Plaintiff ever

      made any attempts to serve Defendant's registered agent. There is no

      return citation on file with the clerk which indicates why the

      registered agent could not be served or at least indicates the number of

      attempts that were made to serve Defendant's registered agent.

      Therefore, there is no evidence on the face of the record which

                                   9
      demonstrates that any reasonable diligent efforts that were made to

      serve Defendant. Plaintiff must establish, before resorting to

      substitute service on the Secretary of State, that it used reasonable

      diligence in seeking service on the registered agent of a corporation.

      Ingram Industries, Inc. v. Us. Bolt Mfg. Inc. 121 S.W.3d 31,34 (Tex.

      App. - Houston [1 st Dist.] 2003, no pet.) A default judgment is simply

      improper against a defendant who has not been served in strict

      compliance with the law. Wilson v. Dunn, 800 S.W. 833, 837 9Tex.

      1990)

4.5   Furthermore, there is no evidence in the Clerk's record that Plaintiff

      filed a "First Amended Original Petition" requesting that substituted

      service be made on the Secretary of State. Additionally, there is no

      evidence that Plaintiff then requested the issuance of an alias citation

      naming the Secretary of State as the agent for service of process for J

      & J. (See Exhibit A - Clerk 's Record, Bates Numbers 000001-000040

      and Exhibit B- First Supplemental Clerk's Record, Bates Numbers

      000041-000057)

4.6   The Court should overturn the decision of the trial court because

      reasonable diligence was not used to serve Defendant prior to seeking

      substituted service through the Secretary of State. Specifically,

                                   10
      Plaintiff did not even request that its Original Citation be issued solely

       naming the Registered Agent of the Defendant corporation. There is

      simply no evidence in the record that demonstrates any efforts made

      by Plaintiff to serve Defendant's registered agent. Instead, Plaintiff

      apparently and immediately sought substitute served through the

      Secretary of State. (See Exhibit B - First Supplemental Clerk 's

      Record, Bates Number 000044) Defendant J & J was not afforded

      due process and the default judgment should be overturned and the

      case remanded to the trial court for a new trial.



SECOND POINT OF ERROR: Whether the citation complies with

Tex. R. Civ. PIS, 99 and Civ. Prac & Rem. Code §17.045(a). The

citation must contain the following information: (1) identify the statute

authorizing service, (2) the defendant's name, (3) the most recent

address of the entity on file and (4) when specified by statute, the proper

identification of the address.



4.7   Plaintiff requested issuance of a citation attempting to name the

      Secretary of State as agent for substitute service of process. However,

      the citation does not identify the statute authorizing service and

                                   11
      therefore the citation is defective and service is invalid. (See Exhibit

      B- First Supplemental Clerk 's Record, Bates Number 000044)



4.8   Pursuant to Tex. R. Civ. P. 99(b)(2), the citation shall be signed by the

      clerk under seal of court. The copy of the citation provided in the

      Clerk's First Supplemental record does not contain a seal nor a

      signature of the deputy clerk and is therefore defective. See Midstate

      Envt. Servs v. Peterson, 435 S.W. 3d 287,290 (Tex. App. - Waco

      2014, no pet.) Also, (See Exhibit B - First Supplemental Clerk's

      Record, Bates number 000044)



4.9   Plaintiff also does not provide the "most recent address of entity on

      file" as required by Bus. Orgs. Code §5.253(b)(1)     Plaintiffs own

      pleadings contained Defendant's "most recent address of the entity on

      file". On page two (2) of Plaintiffs Original Petition, (See Exhibit A-

      Clerk 's Record, Bates number 000005), Plaintiff states: " A true and

      correct copy of said agreement is attached hereto as Exhibit "A". The

      contract was executed by an authorized representative of defendant."

      (See Exhibit A - Clerk's Record, Bates Numbers 000008-000015)



                                   12
4.10 Exhibit "A" of Plaintiff's Original Petition is a copy of the contract

       made the subject of this lawsuit. The "most recent address of entity

       on file" can be found at the top of page 1 of the contract. (See Exhibit

       A- Clerk's Record, Bates Number 000008) Had Plaintiff provided the

       "most recent address of entity on file", Defendant might have been

       properly served. Instead, Plaintiff provided the address for the

       registered agent which had already been detelmined to be invalid,

       with predictable results.



THIRD POINT OF ERROR: Whether Plaintiff strictly and correctly

complied with the process used to request substitute service on the

Secretary of State.



4.11   When Plaintiff filed its Original Petition, it also requested an original

       citation to be issued but instead of seeking to served Defendant's

       Registered agent, Plaintiff requested that the Citation also include

       wording seeking substitute service through the Secretary of State. (See

       Exhibit A - First Supplemental Clerk 's Record, Bates Number

       000044) In order to have correctly complied, Plaintiff should have

       requested the Original Citation be issued solely to Defendant, naming

                                    13
      the Registered Agent as the person to be served, even if Plaintiff knew

      that the agent was no longer at that address.

4.12 The process server then should have attempted to serve the Registered

      Agent and noted any and all attempts at service on the return. Tex. R.

      eiv. P 107(a) Upon not being able to serve the Registered Agent, the

      process server should have noted on the return the number of attempts

      and why process was not able to be served and filed it with the court

      clerk. Tex. R. eiv. P. I07(a) . No such return was filed with the clerk.

      (See Exhibits A and B - Clerk 's Record and First Supplemental

      Clerk's Record, Bates Numbers 000001-000040 and 000041- 000057)

4.13 The filing of the unexecuted citation along with the return would have

      provided the "reasonable diligence" documentation needed to go

      forward with substitute service. But this was not done Then,

      Plaintiff, to be extra cautious, could have filed a Motion for

      Substitute Service under Tex. R. eiv. P, 106, secured the court' s order

      for substitute service, filed an Amended Original Petition and

      correctly requested an alias citation to be issued naming the Secretary

      of State and then forwarded process to the Secretary of State.




                                  14
4.14 Plaintiff did not follow this process and so service is defective and the

      Court should oveliurn the trial court's rulings and remand the case to

      the trial court for a new trial

                              V. CONCLUSION

5.1   The Court should overturn the trial court and grant a new trial because

      there were defects in service. Specifically,

      a.     defendant was served by substitute service by serving the

      Secretary of State, but plaintiff did not strictly comply with the

      appropriate statutes and rules for substitute service. See Tex. R. Civ.

      P. 106(b) Specifically, Plaintifffailed to exercise reasonable

      diligence in serving Defendant or its registered agent prior to seeking

      substitute service. Plaintiff also apparently tried to circumvent the

      requirements of Tex.R. Civ. P. 15,99; Civ. Prac. & Rem. Code

      §17.045(a) and Bus. Orgs. Code §5 .251(1)(B) and 5.255(1) by

      requesting in its Original Citation, that service be authorized on the

      Secretary of State. There is simply no evidence in the Clerk' s files that

      demonstrate any effort by Plaintiff to serve Defendant or its registered

      agent, prior to resorting to service upon the Secretary of State. There

      is no evidence because no such diligence was exercised by Plaintiff

      before mailing the process to the Secretary of State.

                                    15
b.   A default judgment rendered following substitute service is void if the

     plaintiff did not strictly comply with the rules for service of citation.

     Westcliffe, Inc. v. Bear Creek Constr. Ltd., 105 S.W.3d 286, 290

     (Tex. App.- Dallas 2003, no pet.); Lozano v. Hayes Wheels Int 'I, Inc.

     933 S.W.2d 245, 247 (Tex. App. - Corpus Christi 1996, no writ)

c.   The citation used to constructively serve defendant through the

     Secretary of State was defective in that Plaintiff failed to originally

     request that the Original Citation name only Defendant and its

     registered agent. Secondly, Plaintifffailed to even attempt a single

     time to serve Defendant's agent. Plaintiff apparently tried to contact

     the registered agent or checked the address to see if the registered

     agent was still there and did not find him. These may have been the

     "reasonable diligent efforts" that perhaps Plaintiff used to locate the

     registered agent. These attempts are not, however, the same as

     attempting to serve the agent after issuance of the citation.

           FUl1hermore, the citation that was issued did not list the statute

     under which service was being requested and therefore service of

     process was invalid. (See Civ. Prac. & Rem. Code §17.045(a); Tex. R.

     Civ. P 15, 99) And finally, the citation in the clerk's file is not signed



                                  16
      nor does it have the requisite seal. This makes the citation defective

      and the service of process invalid.

      VI. PRAYER

6.1   For all of the above reasons and in the interest of justice and fairness,

      Appellant respectfully requests that the Court reverse the rulings of

      the trial court and remand the case for a new trial.

6.2   And if a new trial is ordered, Appellant also prays that the Court order

      Defendant to return all of the funds which it had to pay to satisfY the

      judgment in order to keep from having its manufacturing equipment

      seized and sold at auction.



                                               Respectfully submitted,

                                               IM.Robert Garcia!

                                               M. Robert Garcia
                                                SBN: 07639150
                                               405 Main Street, Suite 300
                                               Houston, TX 77002
                                                (713) 223-0908
                                                (713) 229-9448 Fax
                                               Mrobgarcia@aol.com
                                         ATTORNEY FOR APPELLANT
                                         J & J Container Manufacturing, Inc.




                                    17
                       CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of J & J Container
Manufacturing, Inc.'s Appellant's Brief was served to all parties or counsel
of record on this the lOth day of February, 2015 in accordance with the Tex.
R. Civ. P., via regular mail, certified mail, return receipt requested,
electronic service and/or via facsimile addressed as follows:

Allen D. Russell
Taylor Taylor & Russell
815 Walker, Suite 250
Houston, TX 77002
arusseIJ @taylaw.com


                                                   1M. Robert Garcia!




                                  18
   TAB 1




Exhibit "A"
                                          CLERK'S RECORD
                                            Notice of Appeal
                                    Trial Court Cause No. 1044425
                      In the County County Civil Courts Court Number Th~@fldgt~ig~1pPEALS
                                      of Harris County, Texas             HOUSTON, TEXAS
                                                                          1218/2014 9:47:47 AM
                              Honorable LINDA STOREY, Judge Presidin~HRISTOPHER A. PRINE
                                                                                 Clerk




                                    Cintas-R. U.S., L.P. , Plaintiff(s)
                                                    vs.
                          J & J Container Manufacturing, Inc., Defendant(s)




                                            Appealed to the
                               14th Court of Appeals, at Houston, Texas




Attorney for Appellant( s):
Name: M. Robert Garcia
Address: 405 Main Street, Suite 300, Houston, Texas 77002
Telephone no. : (713) 223-0908
Fax no.: (713) 29-9448
E-mail address:Mrobgarcia@aol.com
SBOT no.: 07639150
Attorney for: J & J Contianer Manufacturing, Inc.




Name of clerk preparing the clerk's record: Alegria, Joshua (CCO)




                                                                                     10000 0 '"
  Event Date   Event Type                                   Vol- PaQ e
  12/8/2014    Cover Page                                   1-1
  12/8/2014    Index                                        1-2
  121812014    Caption                                      1- 3
  2127/2014    Plaintiffs OriQinal Petition                 1-4
  5/1/2014     Citation Retumed                             1 - 16
  5/21/2014    Plaintiffs Motion for Default Judment        1 - 17
  6/3/2014     Final Default Judament                       1 - 32
  11/18/2014   Notice of Intent to File Restricted Appeal   1 - 34
  12/812014    Certification Page                           1 - 37
  12/8/2014    Docket Sheet                                 1 - 38
  12/8/2014    Bill of Cost                                 1 - 40




Comments:
                                                                                                                               Filed on 1218/2014 9:33:42 AM

                                                               OFFICE OF STAN STANART
                                                              COUNTY CLERK, HARRIS COUNTY. TEXAS
                                                                  CIVIL COURTS DEPARTMENT

                                                                                   CAPfION



            THE STATE OF TEXAS                                                     *                          IN THE COUNTY CIVIL COURT
                                                                                   *
                                                                                   *                                           AT LAW
o                                                                                  *                            HARRIS COUNTY. TEXAS
0\
o
0\                    At a term of the County Civil Court at Law No. Three (3) of Harris County. Texas. this began in said county on
o          the ~ day of November. 2014 and which tenninated on l7! day of December, 2014. The Honorable LIND A
~ STOREY sitting as judge of said court. the following proceedings where had, to wit:
   I
~
.......
o                                                                          Docket No. 1044425
N
   I
....:l *                     IN TIIE COUNTY CIVIL COURT
U           *
            *                AT LAW Three (3)
U           *               HARRIS COUNTY. TEXAS
U
          CINIAS-RUS I,P
          ...x.s...
          J & J CONTAINER MANUFACTIJRING INC




                                                                P.O. Box lS2S I Houston. TX 77251 · 152:5 I   (713) 755·6421
                      Ponn No. H· OI -l46 (Rev. 04129f2011)                    WWylCq T                                                                                                                           FILED
                                                                                                            2127/20143:07: 14 PM
                                                                                                                    Sian Sianart
                                                                                                                   County Clerk
2                                                                                                                 Harris County
o
j
4                                                     1044425
                                     CAUSE NO. _ _ _ __
o
3
o   CINTAS-R.U.S., L.P.                               §    IN THE COUNTY COURT
3                                                     §
    v.                                                §    AT LAW NO. _3__....:
,
j
                                                      §
5   J & J CONTAINER                                   §
5   MANUFACTURING, INC.
9                                                     §
                                                      §    HARRIS COUNTY, TEXAS
o
o                                PLAINTIFF'S ORIGINAL PETITION
4
7   TO THE HONORABLE JUDGE OF SAID COURT:

            COMES NOW, Cintas-R.U.S., L.P., hereinafter referred to as Plaintiff, and files this its

    Plaintiff's Original Petition against J & J Container Manufacturing, Inc., Defendant herein, and for

    cause of action would respectfully show this Honorable Court as follows:

                                                      I.

                                    DISCOVERY CONTROL PLAN

            Discovery in this case is to be conducted under Levell. Rule 190, Tex. R. Civ. P.

                                                     II.

                                                 PARTIES

           Plaintiff, Cintas-R.U.S., L.P., is a limited partnership existing and operating under the laws

    of the State of Texas conducting business in Harris County, Texas.

           Defendant, J & J Container Manufacturing, Inc., is a corporation doing business in Harris

    County, Texas. Per Sec. 5.251 of the Texas Business Organizations Code, Service ofprocess,

    J & J Container Manufacturing,lnc. failed to appoint or maintain a registered agent in this State and

    its registered agent, Anthony Lewis Cook, cannot with reasonable diligence be found at the


                                                      t




                                                                                                  ., 1\'   (J 0 0 0 [J tJ:
2
o
I
4    registered office at 6124 W. Little York, Houston, Texas 77091. Therefore, the Secretary of State
o
3    shall be an agent of J & J Container Manufacturing, Inc. upon whom process may be served.
o
3
                                                     m.
I
5                         NATURE OF SUIT, JURISDICTION AND VENUE
c;
~


9
             This is an action to recover monetary damages currently due and owing by Defendant due
o
o    to its breach of the Standard Uniform Rental Service Agreement.
4
B
            The agreement made the basis oflhis lawsuit was entered into in Harris County, Texas.

     Plaiotiff's cause of action arose in Harris County, Texas. The amount in controversy exceeds the

     minimumjurisdictional1imits oflhis Court.

                                                     IV.

                                                  FACTS

            Cintas and J & J Container Manufacturing, Inc. entered into a Standard Uniform Rental

     Service Agreement ("Agreement") on or about 8/7/13, whereby Plaintiff agreed to furnish goods,

     wares, merchandise and services to the Defendant. A true and correct copy of said agreement is

     attached hereto as Exhibit "A." The contract was executed by an authorized representative of

     Defendant. Alternatively, the person who signed on behalf of Defendant had apparent or implied

     authority to bind Defendant, andlor Defendant ratified the actions of the representative who signed

     the contract. J & J Container Manufacturing, Inc. expressly repudiated and breached the contract

     with Cintas. Cintas keeps a systematic record of the account of Defendant. Defendant has failed and

     refused, and continues to fail and refuse to pay the outstanding invoices for goods and services

     received under the terms of the contract. The total unpaid account owed by J & J Container

     Manufacturing, Inc. excluding liquidated damages is $44 1.46.

                                                      2


                                                                                                    .,It'   00[) 0n5
':.
10-
o
I
4             Additionally. in the event ofa breach. Defendant,] & J Container Manufacturing. Inc. agreed
o
3
o     and promised to pay Plaintiff. pursuant to the tenns of the Standard Unifonn Rental Service
3
      Agreement, the greater of 50010 of the average weekly invoice total multiplied by the number of
I
5     weeks remaining in the unexpired term. or buy back all gannents and other products allocated to
5
9
      Customer at the then current replacement values. Based upon this calculation. Cintas is entitled to
o
o     an additional 513.814.52 from] & J Container Manufacturing. Inc. because of Defendant's
4
9
      cancellation of the contract prior to the tennination date.

                                                        v.
                                            CAUSES OF ACTION

              Breach of Contract: Defendant has expressly breached the contract which it entered into with

      Cintas. As a proximate result of such breach. Plaintiff has been damaged in the amount of $441.46

      for unpaid invoices and pursuant to the liquidated damages portion of the Contract in the principal

      sum ofS13.814.52. The amount of such damage. are clearly reflected in the invoices and tenns of

      the Agreement Alternatively. Plaintiff i. entitled to recover its costs and profits lost due to

      Defendant's breach over the life of the contract between Cintas and J & J Container Manufacturing,

      Inc. Such amount is in the alternative to the liquidated damages claimed.

                                                       VI.
                                             ATTORNEY'S FEES

             As a result of the failure and refusal of Defendant to pay for the contractual debt owed after

      demand was made. Plaintiffwas required to engage the services ofthe undersigned counsel to bring

      this action. PIaintiffhas agreed to pay its counsel a reasonable attorney's fee. Pursuant to Tex. Civ.

      Prac. and Rem. Code, Sec 38.001. et seq.• Plaintiffi. entitled to recover its reasonable and necessary

                                                        3




                                                                                                          · [1
                                                                                                         "O
                                                                                                       ,~L          '- ~ c;
                                                                                                            l (\) 0 q    l
?~ .
o
 I
4      attorney's fees from Defendantforthe initiation and prosecution oflhis cause for which it now sues.
o
3             WHEREFORE, PREMISES CONSIDERED, Plaintiff, Cintas-R.U.S., L.P., prays that
o
3
       Defendant, J & J Container Manufacturing, inc., be cited to appear and answer herein, and that upon
1
5      fina! trial hereof, Plaintiff have and recover judgment against Defendant for the following:
5
9
                      (1)     Damages for unpaid invoices in the amount of $441.46;
o
o                     (2)     Liquidated damages pursuant to the Standard Unifonn Rental Service
5                             Agreement in the total amount ors 13,814.52;
o
                      (3)     Alternatively, Plaintiff seeks recovery of its costs and lost profits;

                      (4)     Pre-judgment interest;

                      (5)     Reasonable and necessary attorney's fees;

                      (6)     Post-judgment interest on the entire amount of the judgment, and
                              attorney's fees, at the highest applicable legal rate from the date ofjudgment
                              until such judgment is paid in full;

                      (7)     Any and all costs of court incurred by Plaintiff herein; and

                      (8)     Such other and further relief, general or specific, at law or at equity, to which
                              Plaintiff may be justly entitled.

                                                       Respectfully submitted,




                                                       Allen D. Russe
                                                       State Bar No.: 00784889
                                                       815 Walker, Suite 250
                                                       Houston, Texas 77002
                                                       arussell@taylaw.com
                                                       (713) 615-6060 - Telephone
                                                       (713) 615-6070 - Facsimile

                                                       ATTORNEY FOR PLAINTIFF,
                                                       CINTAS-R.U.S., L.P.


                                                          4



                                                                                                         ""OOU00 7
2                          •
o
I
4
o
3
o
         ciNri6.
      STANDARD UNIFORM RENTAL SERVICE AGREEMENT
                                                                                                       MUWNA: _ _ _ _ __
                                                                                                                                 Service LoetUon No. :082 !NW HOUSTON, lX)
                                                                                                                                                   Account Number : _ _ _ _ _ _ _ __


                                                                                                                                                         Cannel No. :,_ _ _ _ _ _ __ _
3
                                                                                                                                                                        Dala ;0610712013
I                                                                                                                    OBAN.ml : ___________ _ _ _ _ __
                                         .. ______________
"
,)

5
       Cu.wm.rN.me : ~J&J~C~o~n~t.~I~r



       DeUvery Add,... : -"'&,,2,,&.,,0"'05"'0,,10'-_ _ _ _ _ _ _ _ _ _ _ __                                 OollvtryAdd Lint 2: _ _ _ _ _ _ _ _ _ _ _ _ _ __
9                      City: Houlton                                                                                        ZIp : n091
                                                                                     Slale:Tall
o
o
5
I
     UNIFORM PRICING:
                  ,~
                                   ,
                                 .....
                                            .. {.'
                         '_I.I~ .dI ..... I~'l·1i
                                                          ~'f'/
                                                    •• •• ! .. t
                                                                   '.-:- ..-;.
                                                             ," 1.i'J·
                                                                             COfIIFOR'T 'HIltY"                      -                  . .....
                                                                                                                               w . .....klylleMty
                                                                                                                                                                 ....   -
                                                                                                                                                                  1O.'l8O


                                 ""'"
                                 .....
                                                                          CO'T'TCIN WORK SHIRT

                                                                                 DI!:HlloIIJfAH
                                                                                                                               W ....... k/r 0eIIY0tIy            to,)10

                                                                                                                               w·Wtttd'o.......                   10.410

                                 .....                                                                                         W· WMlIIJ o..rw                    10.410



     • Thl, IgfMmlnt II     .rr.cu..,. .. of the d.1e of .:cea.rUon for. term of                  36 ITIIDI1CM from the date of Insllll,Han.

     • The eddltlonll chlrge.II.Md below erw lub./Kt to Icfju.tmtlnl by Comp. ny ,rrec:tlve LIPOn nolice to Cu.lomer. which notice may be in the form of an invoice.
     • "Name Emblem S 1.50             II      • Company Emblem S 2.:Z5                    II
     • CUltom Emtl4tm S 2J'O                 II             • Embroidery $ ".99                          II (dlllld ambroldary require, I bUy beck Igrtemenll
       Prlclnll 0' Imbllm. I. VIUd for lnltlallnltal'-tlon only.
     • COO Terml $ 1S.S0        perdetlvtry chlrge for pr10r ..Nice (If Amount Duell C.med 10 Following Oeliwcy)
     • Creeln Terml' Chlrve Payments Due 10 OIYI AlWr End of Month




                   .,,~-\              j!;>'l
     AUTOMATIC LOST REPLACEMENT CHARGE DETAILS
                                                                                  % of Inventory                                                    Price 'ea




     • MInimum Charge: $..:."'0,00"-____
                                "'       per Clellvtry.
     • M.k..up Clwge: S 2.2'                  per garment.
     • Non.standardlSpedai Cui Garm.nt (I.• .• non.-landard. non·llocIted. u~u.My small or large Slze•. unv,u.11y thort or long 11.lve or htngttl. atc)
       prwmium 1 0.15           par g.rment plr dltlwty.
     • Sellon,t SI.lvtI Change S~ per chang. per garment.
     • Under no drcum.t.ncel wnl the Company ICClpltextlle1 blaring frae liquid. ShOp towell may not be uNCI 10 deln up oU or lolvent BpIiIB.
       ShOp lowel contllntr S                 per dellYery.
     • ~ortt Charge lor logomat '121S.00
     • UnHorm Storagl           lod(ll~r': $._ _ _ _ ealdellV8f')'. lttndry lock"",,: , _ _ _ _ lalde6very               Shipping: $_ _ __
     • Service Chllil     $,~&",
                              ••",5_ _      per delivery.
        ThIs ServIce Ch.rge is used to hetp Compeny ~y varloul fIuctu.tIng QJfT8fII,nd f\ltute cotta inCluding. 001 not limited to. COlta dlf9d1y or lnd llectly relate d
        to the environment. anergy luutl. I8f\'iOl and dellYlry of goods and 18Nk::et.1n .dditkln to othaf mllcellaneoUi COlts Incurred or thai may be fncvrred In
        the future by COmplny.
     • Sile Change; Customer agrees to have employ", m",urM by. Clnta, rep,.... nt.ti\l. ullng glrment -lIzt,ampJes A Charge 01                          M
                                                                                                                                                             •


         '5.00         per glnn,nt will be llse,..d for employ"' .Ize chtnged within" weeki of InstaUelion.




                                                                                                     Page' of 8




                                                                                                                                                                                             "O lJ-)()O[lQ
                                                                                                                                                                                           "I.      l   . , ,
,~


t:'..
                            •
o
!       • Uniform Adv.1Uge S,~O~
                               .~~_ _                per garment.
4
o         Uniform AdVlnt.;. CGY8tI dlm.ged garments needing raplaCld outlklt of norm.1 WI,r and tear. UnIform Advantllge do" not cover 1081 or unreturned
          garment•. The Customer or ComPiny may ~OCII Unitom'! AdVlnlagl'l Iny UIM.
3
o       • Other:
                   FACIUTY SERVICES PRODUCTS PRICING:
:3

                   1
                   ~
                       ?~ .                          •
o
1
4
o
3
o
              CiMM.
                 •••••
           1. TM o.rltomer, ttl    aICCN.ofW
                                                                                STANDARD UNIFORM RENTAL SERVICE AGREEMENT

                                               and ,"Igna rcUitomet1 order, from CINTAS CORPORATION or eny of Ita IUbsldi,Oes. successors and assigns
3          rComplnY1 III of the C~tomtr's requfl1lmentl 01 garment rantal tlMetl Ind other 111m, coV8f.d by Ihll agreemanl during the term of thl; agr88menl all
           In It:COIdlnce with 0'1_ pridng, lenn. and ODndltlon. con!11r\H herein. Prfdng II blled on 52 weekI billing per rental Item per year.

1
5
5
           raplllcemint !fOlio nonn,r we.r    w.
           2. All "annents and other rented '''''', war b, cI,enld ,nd m.lntalned by Company and remain !he property of the Company. Any gannenlS !hal require
                                               be ,..placed by Com~ny .t no c:hIrgl to CUllom.r.

9      J . Un" .. Il)8clftld otherwise. the garmentllupplled under thla _gr. .ment .r. not lame retard.nt (If acid ,.&lst,nt and conl.1n no spaciat flam a retardant or
       add mlttan! r..turN. FIlm. ret-rdln! and ,cId ,.1IIt.nt garmantl .... IYln.bIt from Company upon requesl. Customer l"r18110 notify ils employeel tnal
o      !heIr glnnenta .... not dlllgnid for use In .rlu of flamm,balty r1.k or where oontad with hJurdou, materiala Is pOlStbll . Customer war/ants that none of
       the employ ... for whom g.rments are IUppRld under this 'gMml"! r.qulfl fI.m. rltard.nt or acid full"nl dothing .
o
5      4. Cultomer agree. 10 n~ Campln)" In wrlting. of.ny hant'doUi mattfla.lhat m.y ba p6ckad up by Company In the ,olted garmonts or other textiles
3      ..l'YIced under thll ag,.eml"t. In no u .. will huardous m.tattal, be Pffllnt to tM an.nllhat they may be h.rmful to Compeny', employeltS.

       5. The weekly Nn\ll chargl fo(.ny IndMdu.llehlng '" employ of Cualomer CoIn be Iermlnal~. but orIy aner all Vanneocs Iuued 10 \ha l individuili. or !he
       c:tJmtOt ,.~ YlJue of ume. hive been retumed or paid to Company. Any noo llanderd. or aped.1 products (i.. .. logo mall) musl be purd'la5ed by
       the ClIllomel' If MMc:e hi atoppN! tor a ny ,....on. If iWma .r. Ioat ord.mIQl~ by any me.,. CUltomerwitl ply the tnen CUNenl rep lacement values for said
       Item,. Should CUitorTWr require garment Ilze, thel I,.. oUtl1de 1I1e standn Ike ranaa. CUllom.r Igrees 10 ply Ihe speclnc premium price 'Ior :hose Ilem,
       and llul d.llgnated und.. Unlfonn Prk:fng.

       G. Thll Igre.ment Is       '''''dtve
                                        II of the date of IXliCUtion. Ttl. Inttl'l term of !hll .grelmenl IhII be II sel forth on thl fronl o( this agreemant and shall
       .utomatJcally r.new for the lime perfod of time unt... CQn'lPf;ny " notlflecl. to !h. c;ontr.ry. In Wf1t1ng , 6() dlys 10 advance of the e ~plratlo n of lhe then
       aIITInl linn. Company hn tha ttghllo (nail" pricel. "I'M CUllom.r hi. the right 10 reJ8CC the Inaalae within len (10) days or tho nollce. If Customer
       rej.ctl Ine price Increl .. , Complf1Y may termln.te Ihll Igl"lemenl.
       7. If the CUllomlr r.oaJvel dll~nl pricing due to bundnng of producWlervlOH, CUltomer IcJtnowledg8J Ihl' dllcount II lubjecllo CUltomer continuing
       the bundling o( the productli..rvtoel. Should CUllom., discontinue bundling, priCing rnay be Incre.sed !o the nOf'l dlacountad prIcing. All InvoIces must be
       p.lo within len dayl after the end of !he month. I"Wlit wll1 .CCtUI on any .mount, which Int nol plld when due from the date due 10 Ihe date 01 payment in
       fuW .1 In InnuII pet'o.nta"e rail .qu.llo tne I....... of (I) .Ighte.n perc:ent 1 e% or (b) ttw maximum rite permitted by .pplltlbl. Itw.
       a. Company II' 1Ice,... . .nd not the owner of the C.thar1t tr.ctem.rted products. If Company It\ould no IDnger have suCtl license. Ihen Company will
       subsUMe the C.l'hlrtl ndem.rbd g.rmlnlS with g.rm.nll of IImlltr m.11IfiI1 and qu.JiIy.
       g. CUltom.r hereby .greel to defend, Indemnlfy.nd hold h.nnle .. ComPiny from .ny ClIlml .nd d.mageilltsing out or or ,ssoCiated wilh this 9greamenl.

       to. Complny gUIl"lntMi 10 denver ttM hlgh.1t qUlltty tladle rental " IVka .t III tlrM'. Any complaint•• bout ttl. quality of the urvlts whith
                          ,..otvect
       hive not Man
       to ,.aotv. any mlterlal camplelnt In e ,...onable ".rIod of time, CUltOtMf ml1 t.rmlnatt this .gre4tfMnt provided III rant.llt,ma
       the thin current repl.cement va tu. . or retumed to Complny In S100d and u•• ble condtUon.
                                                                                                                                                        .r.
                                In the normal cou,... of bUllna,1 ""'II be Hnt by rt'liJlItlred lan.r to Com.,-ny'. G. naral Manlger. If Company then faits
                                                                                                                                                pa id for at


       11 . Add itlona' QJltomer .mploy.... productt Ind alNlcea may be added 10 thll agrHmant a nd I h•• automatica"y become pari 01 a nd 5ubjetl to lhe terms
       hereof thll lgr"mlnt. Ind subject 10 all of Ita pro..... lon • . ff Ihit 'gtHman( I. I.rminlted elrty. the parties agree lhal the dam.ges .u,lalned by Company
       will bt .ubstanl1al .nd dlfflwll to 'Ic.rtain. Therefore, if thll ~r. .rnanl ll I.rmln.ted by CLltlomer prior to the .pplicatlon explraUon dale for any reason
       other th.n dOQlmtnted qUl11t)' ofMMoe ru.ons whlch.nt not cur.d .1 Nt forth .bove. or I.rmlnlted by Comp.ny for cause .I.ny Ume , Customer will pay
       to Company, II liquidated d.mlg . . .nd not as I penltty. the g~ll.r of !iO% of !he aver.g. weekly in\lOlce lolal multiplied by the number of weeks
       r.m.lnlng In thl unexpired linn, or buy back .U "annenlt and olh.r pnxIlK:tt .!located to CUltom.r .1 the Ihen curr.nl rephlcement values . Customer &hall
       .1'0 be ,.sponlltrie for Iny unp.1d charge. on CUltom.,. .ccount prtor to termln.tIon.

       12. Any dl.pute or m.tler .rillng In connection with or rel.tlng to this 1;1'Wfl1Ifl1 IhaD be ,.sot",d by binding Ind nnlllfbllr.Uon. The arbilratlon shall be
       condvcIad pursulnt to appliClIM IItIl or federllltbltr.tIon Ilw. Any IUch Clilputa     ah._be determined on an Indlvldu.1 bllil. shill be considered unique as
       to Its racu, ,nd .ha. no« be consolld.led In .ny Irbltratlon or other proceeding with .ny dalm or contro\l8rsy of tny other pany. The e~c1u slve jurisdiClion
       and forum for relolulkm of .ny Iud'! dllpule Ihlllile in tha.tale whtre CUllom.r is located .

       13. CUllom,r ClrtlfIe, tI1s1 Comp.ny ialn no way lnh1nglng upon.ny eltlsllng contract between Customer and any olher service provider

       1~ . This .greement contlins the entire agreemenl of Ihe par1lel with r"pea 10 the lubject millar of ttli. agrsemenl and lupersedes all prior nBgot/aIJons,
       Igreementl .nd undetltandlnga wIth respecl 1het110. Thll .greem.nl may only b. ,mtnded by, written document IX8QJtad by all parties.

       15. Thll Agreemenl m.y nol be modified .• mended or lupplemanteclexcept In wrilillQ algnecl by Il'Ilulhofilad representati.... of Cinlu, provided. however. it
       • F~aral . • t.tl or IGalI gowmmanta' body or ill raprennt.U..,. it • p,rty to Ihl& Au/um.n!. the proposed modincatiort . • mendment or 5upplemenl must be
       In wilting signed by • Pruldenl or Senior VICe President of Clnl...

       Terms and Conditions Reviewed                          181


                                                                                       Page   30ra



                                                                                                                                                               y.   DDU01C
2
o
1   By..,g . . agr. .mtnt. 1.110 authorize CIntM to check my cr.dllo d• ..,.. pI YlMnlllrma for thilltgretmtnt.
4
o   By algnlnQ''' egrw,ment. the CUllomer WllNei hlIh'IIf' Il;nIlunt II. r.qulrlment for HNk:81 ,.ndered. Ttl, customer I"I'MI 10 pay ,II .ervlces In full without
    Iht tlgnatu,. on llelr weekly 1nYoIct(1). CultOrnetl wfth multiple weekJy Invok:el hive the opUon to waive their Ilgrwlur. onlUbut one Invoice or may walv& thalr
3   Ilgr'l.lt\n on aa 1nvok:H. tUhe aJltomer Choo... to relaln slgn.ture Nhortty. the rupectlw SSR ~t be able 10 canted: the customer to obtain a delivery
o   lJon,tur,.
3                Slngl,lnvo/lce, :Slpnatu,"- Waived                                                Mulilpleinvoical :S lgnllure Waived All

I                                                                           JIgI'M tht11 1m IUlhotized to .!gn en behelt Of the J&J Container
           crnl•• ~Uon No :,,000=82'-_ _ _ _ _ _ _ _ __
5                                                                                                                                  --------
5
9
o    Clntla SI. Rep SIgn : _ _ _ _-'....
                                    ,."-"."'
                                                0fL
                                          .,,,:;',,  •.!:,:,,
                                                 .::-,,    . ,,,._____                            p~... S~nN.me :          _____"-_~~~_______
o   Clnt.. 81_ Rep ,...".:      ",Ch",.""",otIo!!!28~rown~!-_ _ _ _ _ __                          PI.... Print Na"...; ,M"lg.,u".~1G~.'".,C!.   ___________ _
5
4                                                                                                   PI.... Prlnt nile: ,O""'""":::..::M,,.:::"!:.g,,.::.'_ ____________
                                                                           Cualomer   Em,"Addr...:   EJ!2
o
1                                                                                         IMMEDIATE BUY BAC,," AG , L I" t:
4
o                                                                                      Non-Standard Product                                                                                          ".: '

3
o
3
    In Ihl:'" t!YflIlI non·standalc OfOOU(J& :\(8                             relufll~IIII' '.:'''I,~~ "~I ,.~ ~~.~ .,,:.           "!I.,:,,   ! ~· 'l. · · I I I '·    .•
I


    I;;~;~~                                                                                                                             ~1@;))ff%l&W
5
5
9
o   in !lIt' r\',el1f    ' '*'   (.; I~I'lmt1l      nfliete':lo lilt! nOll "".,,1:)",,
5   g~n1611) 'f.'Int>:\nv iI' q.') l'Ict .. flIt u!':-Jtl2                 "
o
,"
                                                                     END OF TERM BUY }"AC: ,                                 ,' l, :;,:: , , ':       ,"
4
o                                                                    Non-Standard Product/Sp(-::!."'!'                        !. j~~ ; ';--i   r:   ' f':tH.'" el,.-.:I " .' ./fI.... ",r
      Irs.. hu-   ~1I1\lll tl(Jn
9
o
oc:
~


6



             Gntas l ocallol'l ... OU082




                                                                                                               Page 6 of 8




                                                                                                                                                                 ,1~   O()(]01 3
2
           .
0
1
4
0
3
0
3
:
1
5
5
                                       i
9
:
                                       J
0
0
5
7                                      I
                                       ,
                                   I   §

                                       1
    ...w
    w                                  I
    :x:
    <1\
    \!I
    ...Z              .,
                                       1
    ...
    N
    III
                      •-,
                      z
                                       11
                                   !
                                       It
                                       !
                                            I---.J
                                       J

                                       ..
                      .,               B
               ,-     N                11
               !~,    ;,;              II
               .
               0
                 .'
                      ••
                      S
               .,,    j:


               ~      .~    ~
                      ~~
                            ....       I
                            .,:.
                                       J•
                            :;.        •
                            "          !



                                                     i'   OOOOH
     ."
2
0
•,
4
0
3
0
3
I
5
5
9
0
0
5           "


B               ,


                        "

                l:)~.
                IY
                    a
           ;:
          " IJ
          I:,!m
           , I' '

          I::f ! ;~:
                    I



                I~
                Ii
                                    RECORDER'S MEM ORANDU M:
                    I       At the time of re cordation, thIs Inslttl.'l1ent wa !
                            found to he lnad6Quate for thE! best photog ra phic

                    I       reproduction be cau se 01 illegibility, carbon or
                            p hoto coPy. discolored papar, etc. All blackouts,
                            addItions Hnd cI'la fl ges wera present al the time
                            1M Instrument WII filed and recordod.

                    1


                                                                        \, OLl0 015
2                                                                                                                FILED
o                                                                                                51112014 8:41 :09 AM
                                                                                                         Sian Sianan
1                                                                                                        County Clerk
4                                                                                                      Harris County
o
5
o
8
I                                 The State of Texas
o                                    Secretary of State
3
3
o
o                                         2014-238540-1
o
2

    I, the undersigned, as Secretary of State ofTexas DO HEREBY CERTIFY that
    according to the records of this office, a copy of the Citation and Plaintiff's Original
    Petition in the cause styled:
          CINTAS-R.U.S., LP. VS. J & J CONTAINER MANUFACTURING, INC.
          County Civil Court at Law #3, Harris County, Texas
          Cause No: 1044425
    was received by this office on April 2, 2014, and that a copy was forwarded on April
    7,2014, by CERTIFIED MAIL, return receipt requested to:
          J & J Container Manufacturing, Inc.
          Registe~ Agent, Anthony Lewis Cook
          6124 W. Little York
          Houston, TX 77091
    The PROCESS was returned to this office on April 23, 2014, Bearing the notation
    Return To Sender, Not Deliverable As Addressed, Unable To Forward.




                                                                 Date issued: April 24, 2014


                                                                  MNPtr"'~ele~Y
                                                                             Nandita Berry
                                                                            Secretary of State
                                                                                               CT/VQ




                                                                                           .): DOUDlG
                                                                                                                         FILED
                                                                                                          5/2 1/20141:25:54 PM
                                                                                                                  Stan Sia nart
                                                                                                                  County Clerk
z                                                                                                                Harris County
o
I                                            CAUSE NO. 1044425
4
(1
6    CINTAS-R.U.S., L.P.                                §    IN THE COUNTY COURT
o                                                       §
co
-'   v.                                                 §    AT LAW NO. 3
                                                        §
1
3    J & J CONTAINER                                    §
c    MANUFACTURING, INC.                                §    HARRIS COUNTY, TEXAS
-'
I
                         PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT
o
o    TO THE HONORABLE JUDGE OF SAID COURT:
9
4
              COMES NOW, Cintas-R.U.S., L.P., P1aintiffin the above-styled and nwnbered Cause, and

     files this its Motion for Default Judgment against Defen&nt, J & J Container Manufacturing, Inc.,

     and as grounds therefore would show the Court the following:

                                                        I.

              Cintas-R.U.S., L.P., Plaintiff, filed its Plaintiff's Original Petition on February 27, 2014.

                                                       n.
              Defendant, J & J Container Manufacturing, Inc., was duly served with citation via the Texas

     Secretary of State on April 7, 2014. The citation bearing the signed return has been on file with the

     clerk of this court more than ten (10) days prior to the date of this motion, pursuant to TEX. R. Civ.

     P.I07.

                                                       ID.

              Defendant's answer date was Monday, April 28, 2014, pursuant to TEX. R. Civ. P. 237.

     Defendant has failed to file an answer or otherwise appear herein as required by law.

              Plaintiff's claim is liquidated and is proven by a true and correct copy of the Standard

     Uniform Rental Service Agreement and the affidavit of John Ayers that are attached as Exhibits" A"

     & "B," respectively. Plaintiff's claim for attorney's fees is supported by the Affidavit of Allen D.




                                                                                                 ."     )" Ol '"
                                                                                                      O(JU       !
2
o
1   Russell also attached and identified as Exhibit "C."
4
o           WHEREFORE, PREMISES CONSIDERED, Cintas-R.U.S., L.P., Plaintiff herein, prays
6
o
5   that the Court grant a judgment by default against the Defendant, J & J Container Manufacturing,
1
3   Inc., for the amount of damages sustained by Cintas, and which is proven by the exhibits attached,
5
1   plus all accrued interest, attorney's fees, costs of court and for such other and further relief, at law
o
o   or in equity, both general or special to which Plaintiff may show itsclfto be justly entitled.
8
5
                                                    Respectfully submitted,

                                                                                        LL



                                                   Allen D. Russell
                                                   State Bar No.OO784889
                                                   815 Walker, Suite 250
                                                   Houston, Texas 77002
                                                   arussell@taylaw.com
                                                   (713) 615-6060 Telephone
                                                   (713) 615-6070 Facsimile

                                                   ATTORNEYFORP~IFF
                                                    CINTAS-R.U.S., L.P.


                                      CERTIF1CATE OF SERVICE

           I hereby certify that on May  &  2014, a true and correct copy of the foregoing Plaintiffs
    Motion for Default Judgment has been forwarded via facsimile and/or certified mail, return receipt
    requested to:

           Anthony Lewis Cook
           J & J Container Manufacturing, Inc.
           6124 W. Little York
           Houston, Texas 77091




                                                                                             ·;, 00001 8
      ..
z
0
1                                                                                                                    Service locaUon No. :082 (NW HOUSTON, TX)
4
                                                                                            MLRAlNA : _ _ _ _ __
0                                                                                                                                 Account Number: _ __ _ _ _ _ __

6
0          STANDARD UNIFORM RENTAL SERVICE AGREEMENT                                                                                   Contract Nc ..:_ _ _ _ _ __ _ _ _
c
-'                                                                                                                                              Dale :06/07120 13

J
~            CUllomvt Name : 2
o   • Untform AdVinlege $.:0".0::.1_ _
1
4     UnHorm Advantage ClOY8I'1 damaged OlrmantJ, needIng replaced outJlda of normal wear and tear. UnIform Advantage does nol cover losl or unreturned
o     garments. The Cuetomer or Company ma,. ClnOlt Uniform Adventag ••t .ny time.
6

                                                                                                           -
    • Oth,r.
o
5
1
3
5
1
               FACILITY SERVICES PRODUCTS PRICING:


                                                                          -                    I
                                                                                                   .....

o                  OAoo<                            o    Restroom                      o    Kltcnen                     o   Reslauran!

o
9                    No     Stlect V•• If Unlm.se. All oarmantl wfIl be cleaned by CUitomer.
7                           Select Yes If receiving Unen SeNlce. Company may mike periodic physical inventoriel of Items In possessIon or
                     No
                            under control of CUilomer.

                     No     Select Yel If IltaIlving dlfect embroidery. If . nee II dllcorittnUed.for'8ny employee. or Customer deleles any 01
                            the garments with Ihe dIrect embroidery for any rea,on, or tannlnat.. thla Igreement for any reason or falls to
                            renew tIlla .oreement. CuatOrnar wijl purch....11 dlred embroidered garments at the time they .re removed
                            from aeMC8 lithe then aJrrent repl.cement value.
                    Ve.     Selea No If customer doe. nol want 10 par1ldPilIIJ In Uniform Advantage.




                                                                             Page 2 016
2
o
1
4                                                                        STANDARD UNIFORM RENTAL SERVICE AGREEME NT
o
6   1. The cualorner, Ita aucc:nsors and ..,Ign. ("Custom.'" oro .... from CINTAS CORPORATION or Iny of ItI lub,ldl.rle., successors and assigns
o   ("Company-) aU of the CLlftDm.,.. rvquifemenls of gannenl rentlll   .ervk:e.  and other item. oo....red b, Ihi' agreement during the torm of this 3greemenl aU
5   In Icc::ofdIoce wtth the ptldng. tenna Ind condlUonl contained her.ln. Pric:ing II bal.d on S2 weekI bIfIlng per rental item per year.


1   2. All garment. end other rented Items will be deaned and m.lntalned by Company and remain the property of the Company. Any garments that require
3   replacement due 10 nonn.t wear will be replaced by Comp.ny.t no charge to Customer.
5
I   3. UnI... apadled othltwiH. the garment, IUppled under thil.greemant are not IIlme retardanl 01' add felillant and contain r'H) speCial name retardant or
    add reliltlnl fa,rule • . Flam. retardant_nd .ad re....nt g.lrmenb .r. lvan,ble from Company upon reQuesl. Customer aglees to notify its emplo)'ecs that
    their glrments ara nol deaJgnltd for un In arval 01 flammlblllty rtP. or where con~d wilh h,zamous mlterlals It poSSible . Cu:.lomer wa rrant~ that none 01
o   the amployee, for whom garment. are suppled uncler this agreement require llame retardanl or acid reallt.nt Clothing.
o
9   4. CUltomer ag"" 10 notify Company. In writlnlJ, of any hazardoul materlallthat may ba piCked up by Company In the lolled garments or other loxtiles
8   "rvteed under thlt agt'Nment. In no cas. wlU h.zlrdOUI mllarills be pruenllO Ihlextenl that they may be harmful 10 CampI ny's employees.

    5. The wee."y I1Intal cfl'rvl for any IndlYldualleaving the ampaoy of CUllomer can be terminated. but only after au garments Issued to Ih allndividual. Of the
    current ",placement valUe 01 swne. h ..... b. .n rel1.med 0( pak! to Company. 1V1y nQt"'i.ndaru:. or spedat products (i.e .• 1000 mals) must be purChased by
    tI\a QJllOmer" ..Moe • ,topped for any ,..alOn, "ll8ml I'" lost or damag.cl by any IManl leuatomer will pay Ihe then currenl replacement values lor said
    Itam • . Sholld CUltomer require gannenl all:el tha, are outalde the .tandard alze "'nge, Cuatomer agreel 10 pay the sl)tcl.nc premium plice lor tholia items
    and alz.a dllignated undtr Unlrotm PrIcing.

    6. This agreement II effedh,. I I of the dar. of elUtCUtlon. The Inltl.1 term of ttlll agreement shan be I I lit Iorth on the fro nl 01 this agreement and shall
    llIIomall~11y r-er-.w tor the ume period of time unSell Company Is notified. to the contrllry. In writing, 60 daYI In advance of lhe expira tion 01 the then
    culTetlt Ienn. Comp.lny 1'111 the tight to Inct.... pricea. The Cul tom.,. hal the right to ntjed !he InCrease within ten (10) deys 01 the noUc:e. II Customer
    r~ the price I~a" , Camp.,..)' may t.rminllt. INa -oreement

    7. If the CUllom., rletlVN discount prfdng due to bundling of productall8lVlcel, CUllom.r aCknowledges Ihal diac:ounlls Subjecl to Custome r continuing
    the bundltng of the produc:l&lservlcea . Should CUllomer d\$cOntlnue bundling. prldng may ba Incnlled to the non d iscounted pricing. All Invoices mus t be
    plilld within ten day. Ifter the end of lhe month. Interut wID accrue on eny lmounll whiCh .,8 not piid when due from the dato dua to the dale of paymonl in
    fuN .t In Illnual peroantage rata equal to the ,...... of (a) el;"*," percent 18% or (b) th_ mlxlmum rate permitted by appllClble law.
    8. Company II I IicenM. and nol ttla owner 01 the Cllrhartt tcadlmarked proouct.. If Compeny should no k»nger haw suCh licenso. thon Company .... iII
    lubltltute tne Carhartt lrademal1ted glrmenil wIth garments of similar mllerilllnd qualltv.

    9. Customer hereby.",..•• 10 defend, Indemnify and hold harmlell Company from any da(m, and damages arising out of or usociated with this agreement.

    10. Cornplny gua ... nteea to deliver the htgh .. t quality tektlll rwntllael'Ylc:e at all tim••• Any complatnts about tho quallly of the SO N leo w hIch
    h.ve not been ... olyecf In the nonnal cou .... of bual""' mult h ••nt by regl't.red waer to Company', Genar.1 Mlnager. If Company than fal ls
    to ,.,olVe any mltMtal complaint In • ,.... onabLe ,.rlod of lime, Customlr may terminate \hl' agr.. ment provided .11 rent.lltem s aro paid lo r at
    tilt thin current rwplKement valUH or ,..turned to COMpiny In tood and uubl. condlUon.

    11. Additional OJatomer empl0Y. .I . productlend "rvicea may be added 10 this agleeman( .ncllhal aulomellcally become pa rt 01and subjoc1to the terms
    hereof this agntement. and aubjed 10 IN of Its provilions. If thl5 Igreement .. Ienninatad aatty. the pat1iea agr" fhat tha damagelS sustained by Company
    will be tubst.nUa' and dlffioolt to Iscertaln. Therefore, If thll agreement" terminated by Customer prior to !he application expiration date lor any reason
    otharthan documented quality of ..NIce ,.alOnl which are not cuntd "set for1h above. Of terminated bV Company for Cluse at any Uma . Cuslomer will pay
    10 Company. al Nquldlled dameges Ind not as a penalty. the greater 01 50% of the avefage weekly invoice lolal muHlpJied by the numbe r 01 weeks
    remalnn" in the Un&kplrad lerm, or buy bae« eU garmenll and other producIl allocated to Customer at tht then currenl repla cement value s. CustomOl shall
    also be responsible tor Iny unpaid charges on Cuslomerl; accoonl prior kll8rmfnaUon.

    12. Any di.pute or matter arising 10 connection w llh Of relltlng to lhia agre.menl lhan be resolved by binding and Inal arbltta!loo. The arbitration shall be
    CXlnduded pursulnl to applicable atate or federal arblnllon Itw. Arry such dispute Ih.H be determined on an individual basis, shall be consider&2
o   By IIgnIng this agreement, 11110 .uthortz. Clntl. 10 check my CAtdft to d,htnnI". payment terms for this agreement.
1
4   By IIgrtlng thI'lQreement, the customer w.r.... hlalher srgnllUre II • requirement fOlI.rviee. flnd.red . The customer Igrees 10 pay all services in full without
o   thlligl\l!Utw on IhH' WMkIJ invOk::e(l). Customef1 wtth multfp" weekly 'nVOice. h..... the option to wlive their '!gn,lure on III but one invoice or may waive their
6   Ilgn.tuJ"l on aJllrwolcu. tt' the cuatom.r mOON' 10 retlin IIg"'lure authority. the ,..pecllw SSR must be ,btl 10 conrad the customer to obtain a delivery
o   signature.
5               Slngie Invoice. :5Jgnatunt Waived                                                     Multiple Invoices :Signalur. Waived All

1         C/ntas Locallon No :!!OO!!O!!!B2!..-_ _ _ _ _ _ _ _ __                legr.. Ihlll 1m lulhonzed 10 sign on behllr oIlt1e J&J Container
3
5
1
                                                0fL
              s.r•• Rap Sign : _ _ _ _ _~._=.~:'I'~:~~-~.,~;~~,.~,:_'_'._____
o    Clnl••
o   Clnta. SIIe. Rep NI,", :              ..~Br~own~_ _ _ _ _ _ __                                    PIe.se Prln1 Nlm, :   ~"'!!l!g~U4t~1G~.!!'!'.'~._ _ _ _ __ _ _ __
9                              ~C:!!h.!!"!!.~

9                       Till. : 5,1.. Rep'..enlatl ....                                              Pfe". Print TIlle: ,O~ffl~c:o"'_''''''''.n~.~9~.~'_ _ _ __ _ __ __
                                                                                                               .."'no~'O""••"', ,ne=t'__ _ _ _ __ _ __ _ __
                                                                                CUllom" em.I~.Addre. : ~/JCOn""'"
                                                                                            :"




                                                                                   Page 4 ot8
2
o.,
 I
4
o
6
o
5
      In !' ~~ ' 1""'.~ ~I    the' l.lIllI'SI!:.'.,:: I"LoV t>~c:l, I.. !I ~ ':' " I: ~"                              ':'.1' ,             ;1 ,
()
      :,',"':10" '1.. In :·.. ·.11 ··'· \ ,", LI"." l ! _, ' ''' .. :'! ... .." . .: .,1 -"
o     ~~;)lOI"G ~               ; ••1 ' ., lOa, .      I:.; '       ::.                            I,    .)

      ";.01: .111 11':" :",.." , " " , "" ,' ,,1'1.. -01 :' ''-                        ".                                                                                    .'
      :IO':o4.. · ,.!'~ ·1I " ~I I ~.t· ~"' .•" ,                                                                                                            .....
      Ex.I1\P'- 2: M.,y Ja.~ 1,1l\Mu                                 ~~fIIlr,,~ It'l l'"           "un \f~IO."l' fl !~""     '" , I I I{'" ,;.i,'. f! •• ,. .' . M', .   "        j•• •
      ~'wh       "')0 p ,lniS ille !l.ftQ1f("!.IIu: 1P.1II;,1 aM tho'! :"" )(T)p:fl ll ,$ ,,! '=\'\IR:I I(iI . :1 ,1 1 ! .. •., .. ,.,,!                                            .. '
      ,·u. ~ I ...mt.'f·S 1 \(.f.!'se~IOI'




                                                                                                                                              Page 5 of 8
2
o                                                            END OF      · :-f.R ~·l   IOU. ' ' ,:
1
4                                                            Non-Stihl n " ,.!   ;'J"'.:t ~ u · . ..   :" : ' .
o
8
o   .I,'ot. .l ( ' "".
5
    ! f\ 'h,'       c
1   · (-;/. ' 1'   .' f~~~~~~CLL:LL:LLZLZLLL.CL.(L.(L.:'LL:'LL:LL.
3                       :.           1.'\'"   >,"1.; 1 . ' : .'\    '
                                                                      . ,.
5   ,,,.,.     : . \ ,:, ;', j," ', ..,'" 1" -1 •• • " , 1"
    .\ ,·.1:,. :.        I, "~ "   .
                                                                 • ,

1
o                                           . ~ 'J t·-   .
1
o
1

                                                                                                       ....   .'
                                                                                                                   "




               CinLIIJ; I ocahon' . 00082
                                       ----------------




                                                                                          Page e of B
2
o
1
4
o
6                                                                -,--
o
5
1
3                          t
                           M

5
1                          J
                           ~




()
1
o
2                          I
                           I       ....
                                          "

                   J       §

                           t                  --
     ...w
     w                     J
     :x:
     II)

     t.?
     Z
     ....                  !
     h
     ....
     III
                       11
                   .!U
                           !                                        -
                                                   -   -1- -1---- ' -.
                           i

                       _       N


                       H
                       ) )

                       II
            - ,
            fi 3           i
                           1•
                           •
                           ·•
                           t




                                                                  " OU0025
     -. . .   .


?
~,



o
I
4
o
6
o
5                 ~
1                 t~::: ;117
3                            ' i,
5                 10..-
1
o                            ,.. ~ . ,

1
o                 1'",' '
3                 l""rJ :·
                                              .',   .




                  I
                                         II             ••
                  '                  .




                  .   ';'




                  ~~ I~f
                            1,','1,',
                                                                     a'"
                                                                     '"  ID
                                                                         0>
                                                                         ro
                                                                     n.
                                 !

                  I : 1'1
                  t~ 11
                  ,"

                  1: 2
o
1
4
o                                            CAUSE NO. 1044425
6
o     ClNTAS-R.U.s., L.P.                               §    IN THE COUNTY COURT
5
                                                        §
1     V.                                                §    AT LAW NO.3
3                                                       §
5
1
      J   "J
         CONTAINER
      MANUFACTUlUNG, INC.
                                                        §
                                                        §    HARRIS COUNTY, TEXAS
o.J
                                                   AFFIDAVIT
o
4     STATE OF TEXAS                 §
                                     §

                                                                 ....
      COUNTY OF BARRIS               §

      KNOW AIL MEN BY THESE PRESENTS:


               BEFORE ME, the UDdersigDCd authority, on this day personally appeared 10hn Ayers who

      being first duly sworn, stated as follows:

               1.     "Myname~lohnAyers. Iunderstandlamundcroathinmakingthisaffidavit. I am
                      an individual of at least eighteen (\8) years of age, of sound mind, and am fully
                      competent to make this affidavit.

               2.     "I am the General MaoagerofCintas-R.U.S., L.P., Location 082, ("Cintas''), Plaintiff
                      in the above styled and IlIII1Ihm:d cause. In such capacity, I have authority to make
                      this aftidavit on behalf of Cintas and I have personal knowledge of the facts stated
                      in the attached Motion and in this affidavit, and all such f~ are true and correct

               3.     "Cintas and 1& J Container ManufBcturing.Inc. enlered into a Standard Uniform
                      R.cotaIScrviceAgr=nentwherebyCintasagrccdtofumishmc:rchandise,equipment
                      and services to saidDefcndant. A true and correct copy of the Agreement is attached
                      to this Motion as Exhibit A and is incorporated herein by reference for all purposes.

               4.     "The c o _ was for a period ofthirty-six months. J &1 Container Manufacturing.
                      Inc. promised to pay Cintas the weekly rental and !lCl'Vicc fees plus sales tax due and
                      payable. Defendant defaulted in mating its recjuired rental payments under the
                      Agreement. and failed to tender the full weekly rental payments. The outstanding
                      account balance due and owing to Cintas from J & J Container Manufacturing, Inc.
                      is the sum 0[$441.46.

               5.     "J & J Container Manufacturing. Inc. agreed and promised to pay Cinlas, pursuant
                      to the terms ofthe Agreemt:nt, liquidated damages based on the calculations provided
                      forintheAgreement. The contract was terminatcd on October 15,2013. leaving 146
                      weeks mnainingon the tcrm ofthe contract. The weekly invoice amount is $189.24.
                                                                                                 "'---'I:'l
                                                                                                  Ex "'~ \,;\-
                                                                                                                ~




                                                                                                       llll (J 02 '?
2
o
1
4
o              Therefore, UIIder the calculatioos provided in the contract, Defendant owes
6
o
               $13,814.52 in  liquidated
                                      damages.
5              "'The claim of Cintas against J & 1 Container Manufacturing, Inc. in the amounts set
        6.
               forth above isjust and true, and the claim is currently due and owing and alljust and
3              lawful offsets, paymenlll and mdilll have beenallowed. Clntas fully perfonned under
5              the terms of the Agreement.
I
        7.     "Clntas retained the law firm ofTaylor, Taylor & Russell to initiate and prosecute the
o              lawful and just claim of Cintas against 1 & J Container Manufacturing, Inc. eintas
1
o              bas agreed to pay Taylor, Taylor & RqsselI reasonable attorneys' fees for all legal
5              services =dered In COIIJICCtion with such claim.

        Further Affiaot sayeth not



                                              Cintas-R.U.S., L.P.

        SUBSCRIBED AND SWORN TO BEFORE ME, by the said 10hn Ayers, on this the

    ../L",'" ,!Or(                         . "".                             ~
                                              {iijlic7!/A4·L
                                                     in and for the si8tCOCXJlS
2
o
 1
tj.
o                                           CAUSE NO. 1044425
6
o     CINTAS-R.U.S., LP.                               §        IN THE COUNTY COURT
5                                                      §
1
      V.                                               §        AT LAW NO. 3
3                                                      §
5     J &: J CONTAINER                                 §
I     MANUFACI1JRING, INC.                             §        HARRIS COUNTY. TEXAS
o                                             Al1FIDAVIT OF
1                                         LAST KNOWN ADDRESS
o
tOJ
      STATE OF TEXAS                §

      COUNTY OF HARRIS              §
                                                           ..
      KNOW ALL MEN BY THESE PRESENTS:

             BEFORE ME, the undersigned au1hmity. on this day personally appeared, John Ayers, who

      being first duly ~m, stated 88 follows:

             "My IlIIIne is John Ayers. I understand I am under oath in making this affidavit. I am
             the Oeneral Manager of Cintas-R.U.S., L.P., Loc:ation 082, Plaintiff in the above
             styled and numbered cause. I am an individual of at least eighteen (18) years of age,
             of sound mind, and am fully compettnt to make this affidavit I have personal
             knowledge of tile facts statod herein, all of which are true and correct.

             "1 certifY that the last known address of the registered agent oethe Defendant,
             J &JContainerManufacturing,Inc., is 6124 W.Littie Yor!t.Housloit, Texas 77091 ."

             Further Affiant saycth not

                                                    JohnAy
                                                    Cintas-R.U.S., L.P.

             SUBSCRIBED AND SWORN TO BEFORE ME, by the said John Ayers, on this the
       I~   day of      &'1                    , 201~4'     ~
                                                    _1!-4. ~~:z----
2
o
1                                         CAUSE NO. 1044425
4
o   ClNTAS-R.U.s., L.P.                              §    IN THE COUNTY COURT
6
o                                                    §
5   v.                                               §    AT LAW NO. 3
                                                     §
1   J & J CONTAINER                                  §
3
5   MANUFACTURING, INC.                              §    HARRIS COUNTY, TEXAS
1
                        AFFIDAVIT IN SUPPORT OF ATtORNEY'S FEES
o
1   STATE OF TEXAS                §
o
7
    COUNTY OF HARRIS              §

    KNOW ALL MEN BY TIiESE PRESENTS:                         •.


           BEFORE ME, the undersigned authority, on this day personally appeared Allen D. Russell,

    who being first duly sworn, stated as follows:

           I.      My name is Allen D. Russell. I am the attorney of record in the above styled and
                   numbered cause for and on bebalfofCintas-R.U.S., L.P. herein. I am over eighteen
                   (18) years of age and am fully competent and duly authorized to make this affidavit,
                   which facts are true and correct.

           2.      I am an attorney duly licensed by the State of Texas and a partner of the law finn of
                   Taylor, Taylor & Russell. I am currently practicing in Houston, Harris County,
                   Texas. I am familiar with the fees charged by attorneys in and around Harris County,
                   Texas, for services of a similar nature to those perfonned herein.

           3.      Cintas-R.U.S., L.P. has retained the law firrn ofTaylor, Taylor & Russell to represent
                   it in this suit against J & J Container Manufacturing, Inc., Defendant herein .

           4.      All legal services perfonned on bebalfofCintas-R.U.S., L.P. have been reasonable
                   and necessary.

           5.      In my opinion, the sum of no less than $2,500.00 is a reasonable and customary fee
                   for the legal services performed in this matter for and on behalf of Cintas-R.U.S.,
                   L.P. in and around Harris County, Texas, through the granting of this Defaul t
                   Judgment, and collection efforts thereon. My opinion is based on a number of facts,
                   including without limitation, to the following:

                   A.      The time and labor required, the novelty and difficulty of the questions
                           involved, and the skill requisite to perfonn the legal services properly;
                                                                                            .;....;---~
                                                                                                  ~ )(. 'n ':'0 ; 1-
                                                                                                        c..



                                                                                              ·,,, 00 U03 C
2
o
1                 B.    The fee customarily charged in the locality for similar legal services;
4
o                 c.    The amount involved;
6
o
5                 D.    The time limitation imposed by the client and the circumstances;

1                 E.    The nature and length of the professional relationship with the client; and
3
5
1                 F.
o        Further Affiant sayeth not.
1
o
8
Allen D. Russell
                                               Tayl?:, Taylor & Russell
                                                          ,.

    L)
     ~   SUBSCRIBED AND SWORN TO BEFORE ME, by the said Allen D. Russell, on this the
         day of~y             ,2014.

                                                       ~J...J~
                                               Notary Public in and for the State of Texas




                                                                                             DU[103 1
     ,
     .   -   •

2
0
1                                                       CAUSE NO. 1044425
4
0
6                                                                   §   IN THE COUNTY COURT
0                                                                   §
6                                                                   §   AT LAW NO. 3
 :                                                                  §
0                J & J CONTAINER
9                                                                   §
3                MANUFACTIJRlNG, INC.                               §   HARRIS COUNTY, TEXAS
7
:                                                 DNALDEFAULTJPDGMENT
0
0
1                        BE IT REMEMBERED that on this day, a day of the regular tenn of this Court, came on
3
                 to be considered the Default Judgment in favor of Plaintiff wherein Cintas-R.U.S., L.P. is the

                 Plaintiff and J & J Container Manufacturing, Inc. is the'Defendant herein. The Defendant, J & J

                 Container Manufacturing, Inc., having been duly cited, failed to appear and answer herein, and

                 wholly made default

                         The citation was served according to law and returned to the Clerk where it has remained on

                 file for a period of at least ten (10) days prior to the date hereof. The Court has read the pleadings

                 and papers on file and is of the opinion that all of the allegations contained in Plaintiffs Original

                 Petition have been admitted by Defendant, J & J Container Manufacturing, Inc., and that the

                 Plaintiff's cause of action is liquidated and proven by the injuries in suppOrt of Default Judgment.

                 Further, after reviewing the documents, the court finds that the Default Judgment filed by Cintas-

                 R.U.S., L.P. should be entered; Therefore, it is

                         ORDERED, ADJUDGED and DECREED that Cintas-R.U.S., L.P., Plaintiff, is granted

                 judgment as to liability for all actual damages as well as reasonable and necessary attorney's fees to

                 which it may be entitled to have and recover against Defendant, J & J Container Manufacturing, Inc.,

                 as follows:




                                                                                                         ;' 011 0032
     •   •

2
0
1                   I.    Liquidated damages pursuant to the Standard Uniform Rental Service Agreement in
4                         the total amount ofSI3,8l4.52;
0
G
0                  2.     Damages for unpaid invoices in the total amount of $44 1.46;
6
 :                 3.     Prejudgment interest from February 23, 2014 at the rate of6%per annum on the total
0
9                         amount of the judgment in the sum ofS2!3.84;
3
7                  4.     Post-judgment interest on the entire amount of the judgment at the rate of 5% until
:                         such judgment is paid in full;
0
0
1                  5.     Reasonable and necessary attorney's fees in the sum ofTwo Thousand, Five Hundred
4                         and Noll 00 Dollars (S2,500.00);

                   6.     Any and all costs of court incurred herein;'
                                                                    •
                   7.     All relief not expressly granted herein is hereby DENIED; and

                   8.     For all writs and processes necessary to enforce the judgment granted.

                   SIGNED this     }     day of    d,= __ .          2014.
                                               /

             APPROVED AS TO FORM AND
             ENTRY RE   STED BY:




             Allen D. Russel1                           Defendant's Last Known Address:
             State Bar No. 00784889                     Anthony Lewis Cook
             815 Walker, Suite 250                      J & J Container Manufacturing, Inc.
             Houston, Texas 77002                       6124 W. Little York
             arusse!!@taylaw,com                        Houston, Texas 77091
             (713) 615-6060 Telephone
             (713) 615-6070 Facsimile

             ATTORNEYFORPL~


                                                                                            ~~ . ;
             CINTAS-R.U.S., L.P.                                                                             QI
                                                                                                             ;;;
                                                                                                                    ~
                                                                                            ~V\     .
                                                                                              :-t.... ,
                                                                                                        -
                                                                                                        r-    t
                                                                                                             (.0)
                                                                                            ~

                                                                                              t -.. 0m
                                                                                            .5<
                                                                                            .< ",
                                                                                           .::;§
                                                                                            x
                                                                                                      I.     X


                                                                                           1;       ~        ~



                                                                                                    .I'    0-0 0033
     ...                                                                                                                    FILED
                                                                                                            11118/20147:33 :17 PM
                                                                                                                     Stan Stanart
 2                                                                                                                   County Clerk
                                                                                                                    Harris County
0
 1
4
 1                                                CAUSE NO. 1044425
 1
2          CINTAS·R. U.S., L.P.                              §              IN THE COUN1Y COURT
0,                                                           §
1          V.                                               §
1                                                           §               AT LAW NO. 3 (1HREE)
0          J & J CONTAINER                                  §
5          MANUFACTIJRING, INC.                             §               HARRJS COUN1Y, TEXAS
:
0
0
B                              NOTICE OF INTENT TO FILE RESTRICTED APPEAL
8
           TO THE COURT OF APPEALS:

                   COMES NOW,] & J CONTAINER MANUFACTURING, INC., defendant in the matter
           identified below and infonns the court that it wishes to appeal the matter identified below and in
           support would show Wlto the court the following:

                  A.      The deadline for filing a Restricted Appeal is November 29, 2014.

                  B.      The trial court is the Harris COWlty Civil Court at Law, No. 3. The trial court
                          granted Plaintiff's Motion for Default Judgment The trial court's order granting
                          the Default Judgment was signed'on ]Wle 3, 2014.

                  C.      The case number is 1044425; Cintas·R.     u.s.,
                                                                      LP. VS. .J & J Container
                          Manufacturing, Inc. in Harris County Civil Court at Law No. 3.

                  We respectfully request that the Court of Appeals docket this matter in either the First or
           Fourteenth Court of Appeals.




                                                                  7:7);;&L
                                                                 , M. Robert Garcia
                                                                   SBN: 07639150
                                                                   405 Main Street, Suite 300
                                                                   Houston, IX 77002
                                                                   (713) 223·0908
                                                                   (713) 29·9448 Fax
                                                                  :Y.mbBarciarii:?cl~om
                                                                  ATIORNEY FOR APPELLANT
                                                                  J & J CONTAINER MANUFACTURING,
                                                                  INC.
o
1
4
C!                                     CERTIFICATE OF SERVICE
I
2           I hereby certify that a true and correct copy of the foregoing pleading was served on aJ 1
o    counsel of record and filed with the trial court on this the 18th day of November, 2014, in
     accordance with the Texas Rules of Civil Procedure, addressed as follows:
1
1
o
5
            The Honorable Linda Storey
o           Harris County Civil Court No.3
o           20 I Caroline, Floor
B
9           Houston, TX 77002


            Allen David Russell
            Taylor Taylor & Russell
            815 Walker, Suite 250
            Houston, TX 77002



                                                                             M. Robert Garcia




                                                                                          ... j ~   .f1 I) {'U 03 Gto::
                                                                                                         .
,'"

2
o
4
I         Local Rule Notice of and Assignment of Related Case in Appeals
j
2
o
            As required by the Local Rules Relating to Assignment of Related Cases
1     to and Transfers of Related Cases between the First and Fourteenth Courts of
1
o     Appeals, I certify that the following related appeal or original proceeding has
5     been previously filed in either the First or Fourteenth Court of Appeals:
o
o          -9..   None
9
o           o     Caption:

                  Trial court
                  case number:

                  Appellate court
                  case number:




                                    [Signature of certifying attorney or pro se party]




                                    [Datel



      Note: See Local Rules for the definitions of "underlying case: "related," and
      "previously filed,"




                                                         RECORDER'S MEMORANDUM:
                                                 At the time of recordation. thilinstrument was
                                                 found to be ,_".quate for the beat photographic
                                                 ...productlwn   beeauu of illegibility,   carbon or
                                                 photo copy. dieoolored paper, etc. All blockouts,
                                                 additions anci changes were present at the time
                                                 IhII Jrwtrument was filed and recorded.




                                                                                             ," 00 [l03 F
                                                                                                                    Filed on 12/8/2014 9:33 :45 AM

                                                      OFFICE OF STAN STANART
                                                     COUNTY CLERK, HARRIS COUNTY, TEXAS
                                                         CIVIL COURTS DEPARTMENT




o     THE STATE OF TEXAS
o     COUNTY OF HARRIS
~

0\            I, STAN STANART, Harris County Clerk, Clerk of the County Civil Court at Law No. Three (3) and for Harri s
o
"'¢
      County, Slate of Texas, do hereby certify that the above foregoing are true and correct copies of all the procccrlings
      directed by counsel to be included in the transcript had in the case no. J044425.
 I
"'¢                                                            CINTAS-R. U.S., L.P.
~
                                                                      vs.
o                                                    J & J CONTAINERMANUFACTURJNG INC
N
 I
              As the same appear from the originals now on fIle and of record in this office. Given under my hand and seal of
~     said court in the city of Houston, Harris County, on December 8, 2014.
U
U                                                             Office of STAN STANART,
U                                                                Harris County, Texas
                                                                   Civil Court of Law


                                                                     IS/Joshua Alegria
                                                                       Joshua Alegria
                                                                        Deputy Clerk




                                                        P.O. Box 1525 I HoustaD, TX 77251- 15251   (713) 755-6421
              PannNo. H-OI - 145 (Rev. 0412912011)                    VYww CQ    PRK HCTX NFJ                                Page I of I




                                                                                                                                       Don03!
                                  Docket Sheet
 Event Date   Party                   Event Tvpe                       Description
212712014     CINTAS-RUS LP           Case Initiation Event
2127/2014     J & J CONTAINER         Case Initiation Event
              MANUFACTURING INC
2127/2014     RUSSELL ALLEN DAVID     Case Initiation Event
2127/2014                             Civil Case Information Sheet
2128/2014     J & J CONTAINER         Citation Issued
              MANUFACTURING INC
3/10/2014     CINTAS-RUS LP           Electronic Filing Fee
3/10/2014     CINTAS-RUS LP           Cover Letter
3/17/2014     J & J CONTAINER         Citation Issued
              MANUFACTURING INC
3/1712014     J & J CONTAINER         Citation Issued
              MANUFACTURING INC
3/28/2014     RUSSELL , ALLEN DAVID   Crt 3-0rder for Trial Setting-
                                      NonJurv
5/2/2014      CINTAS-RUS LP           Electronic Filing Fee       SECRETARY OF STATE
                                                                  CERTIFICATE
5/1/2014                              Letter                      FROM VENITA OKPEGBU E
5/1/2014      J & J CONTAINER         Citation Returned           SECRETARY OF STATE
              MANUFACTURING INC                                   SERVED ON 4-7-1 4
                                                                  APPEARAN CE DATE 4-28-14
5/21/2014     CINTAS-RUS LP           Electronic Filing Fee       MOTION & ORDER FO R
                                                                  DEFAULT JUDGMENT
5/21/2014     J & J CONTAINER         Motion for Summary Judgment MOTION FOR DEFAULT
              MANUFACTURING INC                                   JUDGMENT
6/3/2014      J & J CONTAINER         Default Judgment and Notice
              MANUFACTURING INC
6/3/2014      RUSSELL ALLEN DAVID     Default JudQment and Notice
6/3/2014      J & J CONTAINER         Default Judgment and Notice
              MANUFACTURING INC
6/3/20 14     RUSSELL ALLEN DAVID     Default JudQment and Notice
6/3/2014      J & J CONTAINER         Default Judgment and Notice
              MANUFACTURING INC




                                                                                     'Hlfl O '~YQ
                                                                                     tl\ U
6/3/2014     RUSSELL ALLEN DAVID   Default Judoment and Notice
6/13/2014                          Notices Returned              UNCLAIMED
                                                                 DEFAULT JUDGMENT IN
                                                                 FAVOR OF PLAINTIFF
6/30/2014    CINTAS-RUS LP         Abstract of Judgment & Writ of
                                   Execution to be Issued
7/7/2014     CINTAS-RUS LP         Abstract of Judament
71712014     CINTAS-RUS LP         Execution Issued
7/7/2014     CINTAS-RUS LP         Execution Issued
9/10/2014    J & J CONTAINER       Execution Returned             EXECUTED
             MANUFACTURING INC                                    SUB 701
11/18/2014   J & J CONTAINER       Electronic Filing Fee          NOTICE OF INTENT
             MANUFACTURING INC
11/18/2014   J & J CONTAINER       Notice of Appeal              NOTICE OF INTE NT TO FILE
             MANUFACTURING INC                                   RESTRICTED APPEAL
11/20/2014                         Leiter of Assignment          FILED WITH THE FI RST
                                                                 COURT OF APPEALS
11/20/2014                         Leiter of Assignment          FILED WITH THE FI RST
                                                                 COURT OF APPEALS
11/21/2014                         Cost Leiter                   $38.00 FOR THE
                                                                 PREPARATION OF TH E
                                                                 ORIG INAL CLERK'S
                                                                 RECORD
11/21/2014                         Leiter                        LETTER FROM THE FI RST
                                                                 COURT OF APPE ALS
12/412014    J & J CONTAINER       TranSC[!Pt Fee (Clerk's
             MANUFACTURING INC     Record
12/8/2014                          Transcript                    ORIGINAL CLE RK'S
                                                                 RECORD FILED WITH THE
                                                                 FIRST COU RT OF APP EAL S
121812014                          Transcript                    ORIGINAL CLE RK'S
                                                                 RECORD FILED WITH THE
                                                                 FIRST COURT OF APPEALS
1218/2014                          Transcript                    ORIGINAL CLERK'S
                                                                 RECORD FILED WIT H THE
                                                                 FIRST COURT OF APPE ALS
12/8/2014                          Transcript                    ORIGINAL CLER K'S
                                                                 RECORD FILED WITH THE
                                                                 FIRST COURT OF APPEALS
12/8/2014                          Transcript                    ORIGINAL CLE RK'S
                                                                 RECORD FIL ED W ITH TH E
                                                                 FIRST COURT OF APPEALS




                                                                                nnfl03 ~
                                                                                                 Filed on 12/8/2014 9:33:47 A M

                                      Office of STAN STANART, County Clerk, Harris County, Texas
                                                     County Civil Courts Deparbnent
                                                                                                   Address A ll Correspondence to:
                                                                                                                  P.O. Box 1525
                                                                                                        Houston, TX 7725 1-1525

                                                               Bill of Cost
                                                                    In
                                                 County Civil Court at Law No. Three (3)
                                                           Harris County, Texas
                                                                    For
('f)
o
.......
                                                           Docket No. 1044425

0\         CINTAS-RUS LP                                                  J &J CONTAlNERMANUFACTURING INC
o          Plaintiff                                                      Defendant
-.::tI     A.D.R.S.                                         10.00         AD.R.S.
-.::t      A.J.E                                             5.00         AJF.
.......    Constable                                                      Constable
o          County Clerk                                    56.00          County Clerk                                       38.00
N          County Clerk-Cits.                               4.00          County Clerk-Cits.
   I
           Court Records Preserv.                          10.00          Court Records Preserv.
~          Court Reporter                                  15.00          Court Reporter
U          Courthouse Security                              5.00          Courthouse Security
U          E-Filing Fees
           I.L-S .
                                                           10.00
                                                           10.00
                                                                          E-Filing Fees
                                                                          IL-S.
                                                                                                                              4.00

U          Judicial Maintenance                            40.00          Judicial Maintenance
           Judicial Support                                42.00          Judicial Support
           LawUbrary                                       15.00          LawUbrary
           Records Management                               5.00          Records Management
           State E-Filing Fee                              20.00          Deposition(,}
           Total                                         $247.00          Total                                            $42.00


          Original Clerk's record of $38.00 was paid by Law Office ofM. Robert Garcia, the attorney for the defendant on O,e 5'"
          day of December, 20\4.


          A true and correct Bill of Costs in the above cause as shown by Fee Account Ledgers to with I hereby ecrti fy on
          December 8, 2014.

                                                                          STAN STANART
                                                                          County Civil Courts at Law
                                                                          Harris County, TeX8S



                                                                          ISIJoshua Alegria
                                                                          joshua Alegria
                                                                          Deputy Clerk



          Form No. H-01-311 (Rev. 08/1512011)
    TAB 2




Exhibit "B"
                                         CLERK'S RECORD
                                  First Supplemental Clerk's Record
                                   Trial Court Cause No. 1044425
                     In the County County Civil Courts Court Number Th~@1'd9~~Lfg~NAPPEALS
                                     of Harris County, Texas             HOUSTON, TEXAS
                                                                        . .   2/5/20158:55:16 AM
                             Honorable LINDA STOREY, Judge Presldln\l;HRISTOPHER A. PRINE
                                                                                     Clerk




                                   Cintas-R. U.S., L.P., Plaintiff(s)
                                                    vs.
                         J & J Container Manufacturing, Inc., Defendant(s)




                                           Appealed to the
                               1st Court of Appeals, at Houston, Texas




Attorney for Appellant(s):
Name: M. Robert Garcia
Address: 405 Main Street, Suite 300, Houston, Texas 77002
Telephone no.: (713) 223-0908
Fax no.: (713) 29-9448
E-mail address:Mrobgarcia@aol.com
SBOT no. : 07639150
Attorney for: J & J Container Manufacturing, Inc.




Name of clerk preparing the clerk's record: Alegria, Joshua (CCO)
  Event Date   Event Tvoe                                            Vol- Paoe
  215/2015     CoverPaae                                             1- 1
  215/2015     Index                                                 1-2
  215/2015     Cantion                                               1-3
  3/1712014    Orininal Petition Citation                            1-4
  6/3/2014     Notice of Judament                                    1-5
  6/3/2014     Notice of Judament                                    1-6
  6/13/2014    Notices Returned                                      1-8
  5/112014     Citation Returned                                     1 - 10
  1/29/2015    Letter Reauestina First Suoolemental Clerk's Record   1 - 11
  215/2015     Bill of Cost                                          1 - 13
  215/2015     Docket Sheet                                          1 - 14
  215/2015     Certification Paae                                    1 - 17




Comments:
                                                                                                                    Flied on 2/5/2015 8 :40 :55 AM

                                                    OFFICE OF STAN STANART
                                                   COUNTY CLERK, HARRIS COUNTY, TEXAS
                                                       CIVlL COURTS DEPARTMENT

                                                                         CAPTION



        THE STATE OF TEXAS                                               *                        IN THE COUNTY CIVIL COURT
                                                                         *
                                                                         *                                          AT LAW
                                                                         *                          HARRIS COUNTY, TEXAS
0\
r--
r--          At a tenn of the County Civil Court at Law No. Three (3) of Harris County, Texas, this began in said county on
("'f"') the 3 rd day of Noyember, 2014 and which terminated on the 27th day of December. 2014. The Honorable I ,INl)A
~ STOREY sitting as judge of said court, the following proceedings where had, to wit:
    I
trl
~

o                                                               Docket No. 1044425
N
 I
~      *           IN THE COUNTY CIVIL COURT
U *    *
                   AT LAW Three           (3)
U *                HARRIS COUNTY, TEXAS
U
      CINTAS-R US I.P
      ~
      J & J CONTAINER MANUFACTURING INC




                                                      P.O. Box 15251    Houston. TX 77251-15251    (713) 755-6421
             Form No. H-OI-I46 (Rev. 04t29n.Oll)                       Ytwwcq BBKJICIXNLI)'                                 P:lge I of 1




                                                                                                                                           (l!)[) 0~ 3
                                                              STAN STANART
                                                COUNTY CLERK, HARRIS COUNTY, TEXAS
                                                 COUNTY crva COURTS DEPARTMENT

                                                       Docket Number: 1044425
                                      Receipt Number: OOC       No SherllflConstable Fee Collected

         CINTAS-R.U.S., LP.
         Plaintiff                                                         In The County Civil Court at Law No.Three (3)
         VS.                                                               201 Caroline I Suite 532
         J & J CONTAINER MANUFACTURING, INC                                Houston, Harris County, Texas 77002
         Defendant


00
o
~                                                             THE STATE OF TEXAS
00                                                    ORIGINAL PETmON CITATION
00
   I
         TO:      J & J Container Manufacturing, Inc., i. a corpocation
~
~                 by Serving the Secretary of State
o                 Defendants Address: registered agent, Anthony Lewis Cook, 6124 W . Little York, Houslon, Texas 77091
N        Attached is a copy of petition.
   I
....:l   This instrument was filed on the 27'h day of February, 2014 in the above cited cause number and court. The in strument
         attached describes the claim against you.
U
U        You have been sued. You may employ an attorney. If you or your attorney does not file a written answer with th e county
U        clerk who issued this citation by 10:00 a.m. on the Monday next foUowing the expiration of twenty days after you were
         served this citation and petition, a default judgment may be taken against you.

         Issued and given under my hand and the seal of said cour~ at Houston, Texas, on this 17th day of March, 2014.

         (SEAL)                                                              STAN STANART, County C lerk
                                                                             County Civil Court at Law No. Three (3),
                                                                             201 Caroline, Suite 300
                                                                             Harris County, Texas



                                                                             Terrence Latrelle Washington
                                                                             Deputy County Clerk


         REQUESTED BY:             AllEN DAVID RUSSELL
                                   TAYLOR TAYLOR & RUSSELL
                                   815 WALKER, #250
                                   HOUSTON, TEXAS 77002




                                             P.O. Box 15251   Houston, TX 77251-15251   (713) 755-6421
                                                                www.cclerk.hctx.net
                Form No. H-Ol-29 (Rev. 03l21nOi2)                                                               Page 1   of 0
                                                 OFFICE OF STAN STANART
                                               COUNTY CLERK, HARRIS COUNTY, TIlXAS
                                                      CIVIL COURTS DEPARTMENT
                                          P.O. Box 15251 Houston, TX 77251-15251 (713) 755-6421



                                                              Date: June 4,2014

                                                        DOCKET NUMBER: 1044425

         CINTAS-RUS LP                                                      IN THE COUNTY CIVIL COURT
          VS.                                                               AT LAW NO. Three (3)
t"-
......   J & J CONTAINER MANUFACTURING INC                                  HOUSTON, HARRIS COUNTY, TEXAS
00
M
00
......
   I
~                                                        DEFAULT JUDGMENT
......                                                  IN FAVOR OF PLAINTIFF
o                                                        NOTICE OF JUDGMENT
N
   I
....:l   Texas Rules of Court requke me to notify you that a Judgment has been rendered .in the above numbered and s tyled cause.

U
U         Signed:06J0312014                                                    Sincerely,
U         Judge: LINDA STOREY                                                  STAN STANART
                                                                               County Clerk, Harris County. Texas

                                                                                Joe L Bela,1cazar
                                                                               Director
                                                                               County Civil Courts Department




         J & J CONTAINER MANUFACTURING INC
         6124 W LITILE YORK
         HOUSTON, TEXAS 77091




                                                                                             PormNo. H-Ol -96 (Rev. 0:I/Ol f20 l l)




                                                                                                                                      (}lJnO ~ 5
                                        OFFICE OF STAN STANART
                                      COUNTY CLERK, HARRIS COUNTY, TEXAS
                                              CNlL COURTS DEPARTMENT
                                 P.O. Box 15251 Houston, TX 77251-15251 (713) 755-6421



                                                     Date: Jnne 4,2014

                                               DOCKET NUMBER: 1044425
CINTAS-RUS LP                                                     IN THE COUNTY CIVIL COURT
                                                                  ATLAWNO. Tbree(3)
                                                                  HOUSTON, HARRIS COUNTY, TEXAS
 VS.


J & J CONTAINER MANUFACTURING INC




                                                DEFAULT JUDGMENT
                                               IN FAVOR OF PLAINTIFF

                                                NOTICE OF JUDGMENT

Texas Rules of Court require me to notify you that a Judgment has been rendered in the above numbered and styled cause.



 Signed: 06/0312014                                                   Sincerely.
 Judge: LINDA STOREY                                                  STAN STANART
                                                                      County Clerk, Harris County. Texas

                                                                      Joe L Belalcazar
                                                                      Director
                                                                      County Civil Courts Department




 ALLEN DAVID RUSSELL
 TAYLOR TAYLOR & RUSSELL
 815 WALKER, #250
 HOUSTON, TEXAS 77002

                                                                                    Farm No. H-Ol -96 (Rev.   ~/O I 12011)




                                                                                                                             rHJ[Jo~   6
Filed on 6/4/2014 9:16:20 AM, Cl erk




   FarmNo.H-OI -96 (Rev. 04101nO) 1)




                                                 ,
                                       nll () 0 ~ 7
o
1             ,
4                                          OFFICE OF STAN STANART
o                                        COUNTY CLERK, HARRIS COUNTY, TEXAS
6                                              CIVIL COURTS DEPARTMENT
I                                   P.O. Box 1525eHouston, TX 77251-1525e(713) 755-6421
7
I
3           ...
             "
               ~ .
                  .
         . " .. .,-, . "                                Date: June 4, 2014
3
9
                                                  DOCKET NUMBER: 1044425
o
o   CINTAS-RUS LP                                                    IN TIlE COUNTY CIVIL COURT
8    VS.                                                             AT LAW NO. Three (3)
I   J & J CONTAINER MANUFACTURING INC                                HOUSTON, HARRIS COUNTY, TEXAS




                                                    DEFAULT JUDGMENT
                                                  IN FAVOR OF PLAINTIFF

                                                   NOTICE OF JUDGMENT

    Texas Rules ofCowt require me to notifY you that a Judgment has been rendered in the above numbered and styled cause.



    Signed: 06/0312014                                                 Sincerely,
    Judge: LINDA STOREY                                                STAN STANART
                                                                       County Clerk, Harris County, Texas

                                                                       Joe L. Belalcazar
                                                                       Director
                                                                       County Civil Courts Depanment




                                                                                                         ~ l(\ !!          .If"


                                                                                                         ~~ ~ .."                 -
                                                                                                         ~~    V CO> rrn
                                                                                                         ... ~ :-h\ ,..
                                                                                                                           ~




                                                                                                                    :s:
                                                                                                         ~Ml V a
                                                                                                         ;;lil
                                                                                                                           •
                                                                                                          .><
                                                                                                          l:       .          ~
                                                                                                                   \



    J & J CONTAINER MANUFACTURING INC
    6124 W LITTLE YORK
    HOUSTON, TEXAS 77091


                                                                                       Form No. H..QI-96 (Rev. 04/011201 1)




                                                                                                                       I   nIH) 0 ~ 8
                                                                                                                                                                                                                               C O)

                                                                                                                                                                                                                                  ...
                                                                                                                                                                                                                               ----
                                                                                                                                                                                                                               •-:::J
                                                                                                                                                                                                                                ~~
                                                                                                                                                                                                                                ~




                                                                                                                                                                                                                                c:
                                                                                                                                                                                                                                  "




                                                                         :~t: t·r••~:-: ~ ~:::,-' ,   i"':i::
                                      STAN STANART                                                                                                     .:a   fJi
                                                              ·~~·:· :.Ji...' CS-I-;::G                                                                IU    I;/)   ~"pu~t.· ·'                        - , .. ~ .. :;.' .'
                                                                                                                                                     ~:s
                                      COUNTY CLERK
                                                                                                                                                                    m.-UoFffurii $000. 38 ~
                                                                                                                !>
                                      POST OFFICE BOX 1525                                                                                           0(,)
                                                                                                                                                     1;/)1-
                                      HOUSTON, TEXAS 77251-1525                                                                                      wen
                                                                                                                ..                   0605;L 4 ~ Ii:
                                                                                                                                                     a: a:
                                                                                                                                                                    ~~
                                                                                                                                                                       t';.;.:::·"" · ., "':~        2 1;" - - Z,~
                                                                                                                                                                                                ,~; ", ~ ~ ~ ~' '::C~, 1 _~:




                                                                         I

                                                                        ~~~
                                                               \.
                                                                    \                                                NIXIE             773
                                                                                                                                        TO seNDER
                                                                                                                                     ReTURN
                                                                                                                                                  DE
                                                                                                                                                       2ACS                                                                                                                 FILED
2                                                                                                 5/1120148:4 1;09 AM
o                                                                                                         Stan Stoma rt
1                                                                                                        County Clerk
4                                                                                                       Harris County
o
5
o
9
1                                The State of Texas
o                                    Secretary of State
3
3
o
o                                        2014-238540-1
o
2

    I, the undersigned, as Secretary of State of Texas DO HEREBY CERTIFY that
    according to the records of this office, a copy of the Citation and Plaintiffs Original
    Petition in the cause styled:

          CINTAS-R.U.S., LP. VS. J & J CONTAINER MANUFACTIJRING, INC.
          County Civil Court at Law #3, Harris County, Texas
          Cause No: 1044425

    was received by this office on April 2, 2014, and that a copy was forwarded on Apri l
    7,2014, by CERTIFIED MAIL, return receipt requested to:

          J & J Container Manufacturing, Inc.
          Registe~ Agent, Anthony Lewis Cook
          6124 W. Little York
          Houston. TX 77091
    The PROCESS was retwned to this office on April 23, 2014, Bearing the notation
    Return To Sender, Not Deliverable As Addressed, Unable To Forward.




                                                                 Date issued: April 24, 2014


                                                                  MNPtrlf~~~~Y
                                                                              Nandita Berry
                                                                            Secretary of State
                                                                                                  CT/vo




                                                                                              ; (l UU05G
~.     .....                                                                                                                   FILED
                                                                                                               112912015 3:36:32 PM
                                                                                                                       Stan $Ianart
                                                                                                                       County Clerk
2                                                                                                                     Harris County
o
 1
5
o                                                   M. ROBERT GARCIA
 1                                                    ATTORNEY AT LAW
3                                                    405 Mala St....t, Sait. 300
                                                         HoustoD, TX 77002
o                                                          (713) 22J..0908
                                                        (7\3) 229-9448 FAX
 I                                                     ~rcia {a~
if
I-l-
6
o              January 29, 20 I 5
o
4
8
               Office of Stan Stanart                                              FILED ELECTRONICALLY
               County Clerk
               Hams County, Texas
               Civil Courts Department
               P.O. Box 1525
               Houston, TX 77251 -I 525


               Re:    Cause No. 1044425; Cintas-R. u.s., L.P.•S. J&JConlalner Manufacturing, [nc., In
                      County Civil Court at Law No.3, Hams County, Texas

                      First Court of Appeals Cause No: OI-14-0933-CV


               Dear Mr. Stanart:
                      I have today received a copy of the Trial Court' s Record as tendered to the First Court of
               Appeals. During inspection of said record, I discovered that the following documents were not
               included:

                      I.      Original Petition Citation
                      2.      Unexecuted Original Petition Citation
                      3,      Motion for Substituted Service and Order
                      4.      Any Alias Citation(s) issued by the Court
                      5,      Notice of Default Judgment in Favor of Plaintiff
                      6,      Any document(s) indicating whether the Default Notice was delivered or not
                      7.      The executed Citation and Process returned by the Texas Secretary of State to the
                              trial court


                     I hereby request that the Trial Court's Record he supplemented to include all of these
               documents andlor to inform the Appellate Court that no such documents exist,




                                                                                                           OUU0 51
"       ' •~
2
o
    J
c
-'
o                     Please supplement the Trial Court's Record and forward to the First Court of Appeals as
I              soon as possible, Appellant's brief is due on February 9,2015, so time is of the essence,
3
o                     Also, please provide me with a copy of the Trial Court's Supplemental Record as
               submitted to the Appellate Court. Please notify me of the cost involved and I will submit such
I
4              fees immediately.
4
6
                      Thanking you in advance.
o
o
4                                                                         Sincerely,
B




                                                                          M. Robert Garcia


               MRG/ca


               cc:    Clerk, First Court of Appeals




                                                                                                            n[J1105 2
                                                                                                   Filed on 215/2015 6:40:59 A M

                                       Office of STAN STANART, County Clerk, Harris County, Texas
                                                      County Civil Courts Department
                                                                                              Address All Correspondence 10:
                                                                                                              P.O. Box 1525
                                                                                                   Houston, TX 7725 1-1525

                                                                 Bill of Cost
                                                                      In
                                                   County Civil Court at Law No. Three (3)
                                                            Hanis County. Texas
                                                                     For

........                                                     Docket No. 1044425
0'\
r---        CINTAS-RUS LP                                                  J &J CONTAINERMANUFACTURING!J.'1C
('f')       Plaintiff                                                      Defendant


""'"I
l,f')
........
            A.DKS.
            A.J.F.
            Constable
                                                              10.00
                                                               5.00
                                                                           A.D.R.S.
                                                                           AJF.
                                                                           Constable
o           County Clerk                                      56.00       County Clerk                                        53.00
N           County Clerk-Cits.                                 4.00       County Clerk-Gis.
   I                                                                      Court Records Preserv.
            Court Records Preserv.                            10.00
.....:l     Court Reperter                                    \5.00       Court Reperter
U           Courthouse Security                                5.00       Courthouse Security
U           E-Filing Fees
            I.L.S .
                                                              10.00
                                                              10.00
                                                                          E-Filing Fees
                                                                          11...S.
                                                                                                                               6.00

U           Judicial Maintenance                              40.00       Judicial Maintenan,c e
            Judicial Suppert                                  42.00       Judicial Support
            Law Library                                     . \5.00       Law Library
            Records Management                                 5.00       Records Management
            Depesition(s)                                     20.00       Depesition(s)
            Total                                          $247.00        Total                                              $59.00


           First Supplemental C lerk's record of $15.00 was paid by M. Robert Garcia, the Attorney for the defend"n~ on tl,e 4" day
           of February, 2015.


           A true and correct BID of Costs in the above cause as shown by Fee Account Ledgers to wjlh I hereby eerU fy on
           February 5,2015.

                                                                          STAN STANART
                                                                          County Civil Courts at Law
                                                                          Harris County, Texas



                                                                          ISIJoshua Alegria
                                                                          Joshua Alegria
                                                                          Deputy Clerk



           FOIDI No. H-0l-311 (Rev. 08/15/2011)
                                 Docket Sheet
Event Date   Party                  Event Tvpe                       Descriotion
2/27/2014    CINTAS-RUS LP          Case Initiation Event
2127/2014    J & J CONTAINER        Case Initiation Event
             MANUFACTURING INC
2/27/2014    RUSSELL ALLEN DAVID    Case Initiation Event
2/27/2014                           Civil Case Information Sheet
2/28/2014    J & J CONTAINER        Citation Issued
             MANUFACTURING INC
3/10/2014    CINTAS-RUS LP          Electronic Filina Fee
3/10/2014    CINTAS-RUS LP          Cover Letter
3/17/2014    J & J CONTAINER        Citation Issued
             MANUFACTURING INC
3/1712014    J & J CONTAINER        Citation Issued
             MANUFACTURING INC
3/28/2014    RUSSELL, ALLEN DAVID   Crt 3-0rder for Trial Setting-
                                    NonJurv
5/2/2014     CINTAS-RUS LP          Electronic Filing Fee       SECRETARY OF STATE
                                                                CERTIFICATE
5/1/2014                            Letter                      FROM VENITA OKPEGBU E
5/1/2014     J & J CONTAINER        Citation Retumed            SECRETARY OF STATE
             MANUFACTURING INC                                  SERVED ON 4-7-14
                                                                APPEARANCE DATE 4-28-1 4
5/21/2014    CINTAS-RUS LP          Electronic Filing Fee       MOTION & ORDER FOR
                                                                DEFAULT JUDGMENT
5/21/2014    J & J CONTAINER        Motion for Summary Judgment MOTION FOR DEFAULT
             MANUFACTURING INC                                  JUDGMENT
6/3/2014     J & J CONTAINER        Default Judgment and Notice
             MANUFACTURING INC
6/3/2014     RUSSELL ALLEN DAVID    Default Judament and Notice
6/3/2014     J & J CONTAINER        Default Judgment and Notice
             MANUFACTURING INC
6/3/2014     RUSSELL ALLEN DAVID    Default Judament and Notice
6/3/2014     J & J CONTAINER        Default Judgment and Notice
             MANUFACTURING INC
6/3/2014       RUSSELL ALLEN DAVID   Default JudQment and Notice
6/13/2014                            Notices Returned              UNCLAIMED
                                                                   DEFAULT JUDG MENT IN
                                                                   FAVOR OF PLAINTIFF
6/30/2014      CINTAS-RUS LP         Abstract of Judgment & Writ of
                                     Execution to be Issued
7/7/2014       CINTAS-RUS LP         Abstract of Judament
71712014       CINTAS-RUS LP         Execution Issued
7/7/2014       CINTAS-RUS LP         Execution Issued
9/10/20 14     J & J CONTAINER       Execution Returned             EXECUTED
               MANUFACTURING INC                                    SUB 701
11/18/2014     J & J CONTAINER       Electronic Filing Fee          NOTICE OF INTENT
               MANUFACTURING INC
11/18/2014     J & J CONTAINER       Notice of Appeal              NOTICE OF INTENT TO FILE
               MANUFACTURING INC                                   RESTRICTED APPEAL
11/20/2014                           Leiter of Assignment          FILED WITH TH E FIRST
                                                                   COURT OF APPEALS
11/20/2014                           Leiter of Assignment          FILED WITH THE FI RST
                                                                   COURT OF APPEALS
11 /21 /2014                         Cost Leiter                   $38.00 FOR THE
                                                                   PREPARATION OF THE
                                                                   ORIGINAL CLER K'S
                                                                   RECORD
11/21/2014                           Leiter                        LEITER FROM THE FI RST
                                                                   COURT OF APPEALS
12/412014      J & J CONTAINER       Trans;r;pt Fee (Clerk's
               MANUFACTURING INC     Record
12/8/2014                            Transcript                    ORIGINAL CLERK'S
                                                                   RECORD FILED WIT H THE
                                                                   FIRST COURT OF APPEALS
12/8/2014                            Transcript                    ORIGINAL CLE RK'S
                                                                   RECORD FILED WITH THE
                                                                   FIRST COURT OF APPEALS
12/8/2014                            Transcript                    ORIGINAL CLE RK'S
                                                                   RECORD FILED WITH THE
                                                                   FIRST COURT OF APPEALS
12/8/2014                            Transcript                    ORIGINAL CLE RK'S
                                                                   RECORD FILED WITH THE
                                                                   FIRST COURT OF APPEALS
12/8/2014                            Transcript                    ORIGINAL CLERK'S
                                                                   RECORD FILED WIT H THE
                                                                   FIRST COU RT OF APPEALS
12/9/2014      CINTAS-RUS LP         Appeal Notice                 FILED BY THE FIRST COURT
                                                                   OF APPEALS




                                                                                          nrlf)05 ~1
1/29/2015   J & J CONTAINER     Electronic Filing Fee    REQUEST FUK
            MANUFACTURING INC                            SUPPLEMENTAL
                                                         TRANSCRIPT
1/29/2015                       Letter                   LEITER REQUESTING
                                                         FIRST SUPPLEMENTAL
                                                         CLERK'S RECORD
214/2015                        Cost Letter              $15.00 FOR THE
                                                         PREPARATION OF THE
                                                         FIRST SUPPLEMENTAL
                                                         CLERK'S RECO RD
214/2015    J & J CONTAINER     Transcnpt Fee (Clerk's
            MANUFACTURING INC   Record
2/5/2015                        Transcript               FIRST SUPPLEMENTAL
                                                         CLERK'S REC ORD FILED
                                                         WITH THE FIRST COURT OF
                                                         APPEALS
21512015                        Transcript               FIRST SUPPLEM ENTAL
                                                         CLERK'S RECORD FILED
                                                         WITH THE FIRST COURT OF
                                                         APPEALS
215/2015                        Transcript               FIRST SUPPLEMENTAL
                                                         CLERK'S RECORD FILED
                                                         WITH THE FIRST COURT OF
                                                         APPEALS
215/2015                        Transcript               FIRST SUPPLEMENTAL
                                                         CLERK'S RECORD FILED
                                                         WITH THE FIRST COURT OF
                                                         APPEALS
215/2015                        Transcript               FIRST SUPPLEMENTAL
                                                         CLERK'S RECORD FILED
                                                         WITH THE FIRST COURT OF
                                                         APPEALS
                                                                                                             Flied on 215/2015 8:40:57 AM

                                                OFFICE OF STAN STANART
                                               COUNTY CLERK. HARRIS COUNTY, TEXAS
                                                   CIVIL COURTS DEPARTMENT




THE STAJE OF JEXAS
COUNTY OF HARRIS

        I, STAN STANART, Hanis County Clerk, Clerk of the County Civil Court at Law No. Three (3) and for HaITis
County. State of Texas. do hereby certify that the aoove foregoing are true and correct copies of all the proceerun gs
directed by counsel to be included in the transcript had in the case no. 1044425·

                                                              CINTAS-R US LP
                                                                        vs.
                                               J & J CONTAINER MANUFACTURING INC

        As the same appear from the originals now on fIle and of record in this offIce. Given under my hand and seaJ of
said court in the city of Houston, Hanis County, on February 5, 2015.

                                                        Office of STAN STANART,
                                                           Hanis County. Texas
                                                             Civil Court of Law


                                                              /S/Joshua Alegria
                                                                Joshua Alegria
                                                                 Deputy Cleek




                                                 P.O . Bolt 1525 I Houston. TX 77251-1525 I (713) 755-6421
       Form No. H*OI · 145 (Rev. (412912011)                    wwwm,fRKHCfXNET                                     Page 1 of 1




                                                                                                                                  (111ii05 7